 



EXECUTION COPY

EXHIBIT 10.1

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

CONFIDENTIAL

DISTRIBUTION AGREEMENT

     This DISTRIBUTION AGREEMENT (this “Agreement”), effective as of June 30,
2004 (the “Effective Date”), is made and entered into by and between America
Online, Inc. (“AOL”), a Delaware corporation, with its principal offices at
22000 AOL Way, Dulles, Virginia 20166, on the one hand, and Homestore, Inc.
(“HS”), a Delaware corporation, with offices at 30700 Russell Ranch Road,
Westlake Village, California 91362, on the other hand. AOL and HS may be
referred to individually as a “Party” and collectively as the “Parties.”

INTRODUCTION

     AOL and Homestore.com, Inc. (f/k/a NetSelect, Inc.) entered into a
Distribution Agreement effective as of January 9, 2003 and expiring on the
Effective Date of this Agreement (the “Prior Agreement”). The Prior Agreement
will terminate in accordance with its terms as of the Effective Date. AOL and HS
each desires to renew and modify their existing relationship by entering into a
new mutually beneficial interactive marketing relationship in accordance with
the terms and conditions set forth in this Agreement. Capitalized terms used but
not otherwise defined in this Agreement shall be as defined on Exhibit B,
attached hereto and made a part hereof.

TERMS

1. DISTRIBUTION; PROGRAMMING



  1.1   Promotions.



  1.1.1   Promotion Plan. AOL shall provide HS with the Promotions set forth on
Exhibit A, attached hereto and made a part hereof (the “Promotion Plan”),
including Promotions in a real estate-related channel or equivalent on the AOL
Service, Netscape.com, CompuServe Service and a real estate-related screen on
AOL CityGuide (collectively the “Real Estate Channel”), as depicted for the AOL
Properties in the screen shots attached hereto as Exhibit G, which shall be
subject to the provisions of Section 1.4. HS acknowledges that the screen shots
for the AOL Service represent a new design for the Real Estate Channel which has
not yet been built and which will not be fully launched until approximately [*]
(the “Launch Date”). From the Effective Date until the actual date of launch of
such new design (whether or not such date is on the Launch Date), AOL shall
continue to provide Promotions on the AOL Service similar to those integrated
Promotions provided by AOL to HS pursuant to the Prior Agreement in the Real
Estate Channel and personal finance channel, with the exception of the mortgages
rates placements (the “Prelaunch Promotions”). In the event that the new Real
Estate Channel on the AOL Service (or portions thereof) does not launch by the
Launch Date, and such delay is solely caused by AOL, then the Term shall be
automatically extended by a number of days equal to the number of days by which
the new Real Estate Channel is launched after the Launch Date. In addition, to
the extent that AOL elects from time to time to provide HS with additional
promotions in the following areas (or successor or replacement



--------------------------------------------------------------------------------

[*]   CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



EXECUTION COPY



      areas), or other locations as mutually agreed in writing by the Parties
(the “Additional Promotions”), such Additional Promotions shall be considered to
be Promotions for purposes of this Agreement, including with respect to the
definition of [*] and Customized Site [*]: the AOL Classifieds, personal finance
and “living” channels or areas of each of the AOL Properties, and the area on
AOL.com that is primarily focused on real estate. Except to the extent expressly
described herein, the exact form, placement and nature of the Promotions shall
be determined by AOL in its reasonable editorial discretion. Any changes to the
Promotion Plan shall be made in writing and signed by both Parties prior to
implementation of such changes.     1.1.2   AOL Apartment Classifieds. HS shall
deliver to AOL HS Apartments Listings (“Delivered Apartments Listings”) in
accordance with the API provided to HS by AOL and otherwise in accordance with
AOL’s reasonable technical requirements. AOL shall integrate such Delivered
Apartments Listings into the “Basic Listings” area for apartment searches or
successor or replacement area of the “Classifieds” service that is a part of AOL
Service (and, at AOL’s option and sole discretion, a part of any or all of the
other AOL Properties) (the “AOL Classifieds”), so that relevant HS Apartments
Listings are served up to an end user performing a search for apartments using
AOL Classifieds. For each unique city/state in the United States (as such cities
are identified in the zip code book of the U.S. Postal Service) (a “Unique
City”) for which there is a Delivered Apartments Listing, HS may, in accordance
with AOL’s technical specifications, designate one Delivered Apartments Listing
located within such Unique City to be featured as a “premium” or equivalent
listing in the AOL Classifieds when an end user searches for apartment listings
within such Unique City, and AOL shall serve up such Delivered Apartments
Listing as a “premium” or equivalent listing of the AOL Classifieds for that
Unique City.     1.1.3   [*] Page Placements. AOL shall include a presence for
the Customized Site and/or Customized Programming in the editorial featured
content area of the [*] of the AOL Service, for a minimum of [*] ([*]) real
estate related [*]. AOL shall have the right to revise the real estate related
[*], provided however, that the Customized Site or Customized Programming shall
have presence for a selection of [*] that is comparable to that in the [*] on
the AOL Service as of the Effective Date.



  1.2   [*] Floor. Failure to achieve any particular number of [*] during the
Term or any individual quarter therein shall not result in a breach of this
Agreement or any other liability to AOL hereunder, except that in the event that
AOL delivers less than [*] ([*]) [*] in any quarter during the Term, then, as
HS’ sole remedy, AOL shall provide HS with a credit against the next quarter’s
payment in the amount equal to the number of [*] constituting the shortfall from
[*] ([*]) multiplied by [*] Cents ($[*]), up to a shortfall of [*] ([*]) [*] in
any quarter, and [*] Cents ($[*]) per [*] for a shortfall in excess of [*] ([*])
[*] in that quarter (the “Shortfall Amount”); provided that if a shortfall
occurs in the final quarter of the Term, then AOL shall either provide HS with a
credit against payments owed to AOL (in the event HS owes any amounts to AOL),
or pay to HS cash equal to the Shortfall Amount. The Parties agree that for
purposes of this Section 1.2, the daily average number of [*] for the dates from
the Launch Date through [*] shall be the number of daily [*] applied to each day
from the Effective Date through the Launch Date.     1.3   Upside Payments. For
each Customized Site [*] delivered during the following calendar quarters of the
Agreement that is in excess of the quarterly Customized Site [*] threshold
(“[*]”) as set forth in the table immediately below, HS shall pay to AOL the
amount indicated in the table for each such Customized Site [*] in excess of the
applicable threshold for such applicable quarter.



--------------------------------------------------------------------------------

[*]   CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXECUTION COPY

     [*] [*] [*] [*] [*] [*] [*] [*]

     [*] [*] [*] [*] [*] [*] [*] [*]

     [*] [*] [*] [*] [*] [*] [*] [*]

     [*] [*] [*] [*] [*] [*] [*] [*]

     [*] [*] [*] [*] [*] [*] [*] [*]



  1.4   Redesigns and Makegoods. AOL reserves the right to redesign or modify
the organization, structure, “look and feel,” navigation and other elements of
the AOL Network at any time. In the event such modifications materially and
adversely affect any specific Promotion, or if such modifications cause AOL to
be unable to deliver any particular Promotion (each, a “Material Modification”),
then AOL will provide HS as soon as commercially reasonable, as its sole remedy,
a comparable promotional placement in a successor area of the portion of the AOL
Network that has been redesigned or replaced, or other area that is
substantially similar to the redesigned or replaced area; provided, however,
that in the event such redesign or modification results in a substantial
redesign of the Real Estate Channel, such redesigned or replaced Real Estate
Channel is promoted as prominently as any other top level channel in the
standalone channel navigation strip on the AOL Service (specifically excluding
any non-immersive or a la carte versions of the America Online brand service)
such as Careers, Travel and Health. Notwithstanding the foregoing, in the event
that a redesign of the search results pages described in Section 1.1.3 and in
the Promotion Plan results in no successor or substantially similar area or
portion on such search results pages (collectively with Material Modifications,
“Proposed Changes”), then AOL will provide HS as its sole remedy with
alternative placements on the AOL Network which have a comparable overall value.
AOL shall promptly provide written notice to HS of (i) any Proposed Change,
(ii) the proposed comparable or alternative promotional placement(s), and
(iii) the Promotion or Promotions for which the proposed comparable or
alternative placement is a substitute. Within thirty (30) days of AOL’s written
notice, HS shall provide written notice to AOL of either (i) its acceptance of
the proposed comparable or alternative promotional placement as a substitute
Promotion, or (ii) its refusal of the proposed comparable or alternative
promotional placement, together with a written statement of the reasons HS
believes the proposed placement is not a comparable or alternative placement.
HS’ failure to so respond within thirty (30) days shall be deemed acceptance.
HS’ approval of a proposed comparable or alternative placement shall not be
unreasonably withheld. In no event will any notice requirement, acceptance or
rejection provided pursuant to this Section 1.4 prohibit AOL from implementing
any Proposed Change. In the event that HS refuses a proposed comparable or
alternative promotional placement offered by AOL pursuant to this Section 1.4,
HS and AOL shall attempt, in good faith, to resolve the matter informally within
fifteen (15) days. In the event the Parties are unable to resolve the matter
informally, either Party may commence the arbitration provisions of this
Agreement; provided, however, that any such dispute that is not presented to the
Management Committee and, if necessary, arbitration as provided in Section VII
of Exhibit D for final and binding resolution within ninety (90) days of AOL’s
written notice of the proposed promotional placement shall be waived by HS.    
1.5   Programming and Content.



  1.5.1   Content. The Promotions shall link only to the Customized Sites and
shall promote only the HS Services. The Customized Sites and Customized
Programming shall contain the Content described on the Programming Plan,



--------------------------------------------------------------------------------

[*]   CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXECUTION COPY



      attached hereto as Exhibit C (the “Programming Plan”), as such Programming
Plan may be updated from time to time by mutual agreement of the Parties. HS
shall have the right to include any of its Content within the HS Services on the
Customized Sites consistent with this Agreement. Each Promotion shall link to a
portion of the Customized Sites which is contextually relevant to the page on
which the Promotion appears and the Content of the Promotion. The inclusion of
any Content that is not within the HS Services shall be subject to AOL’s prior
written approval, which approval shall not be unreasonably withheld. HS shall
provide Content that will meet the objectives set forth in the Programming Plan,
and, in AOL’s reasonable editorial discretion, such Content shall be accurate,
well-organized and professional and shall comply with (i) AOL’s technical
specifications set forth in Exhibit E, attached hereto and made a part hereof,
and any additional or modified specifications made available to HS that AOL
deems necessary and appropriate from time to time during the Term so long as AOL
consistently requires compliance with such standards from similarly situated
third parties, (ii) the terms of this Agreement, and (iii) AOL’s then-generally
acceptable policies relating to advertising and promotions (as consistently
applied to similarly situated third parties and as have been made available to
HS). Notwithstanding anything to the contrary in this Agreement, HS shall ensure
that any Content provided by HS pursuant to this Agreement (including, without
limitation, the Promotions, the Customized Programming and the Customized Sites)
does not directly promote, advertise, or market any Interactive Service, and
that the Promotions do not directly promote, advertise, market or distribute any
products or services in any category in which AOL has an exclusive relationship
as identified on Exhibit H, attached hereto and made a part hereof, as such list
may be amended by AOL from time to time; provided AOL shall not amend such
exhibit to include any of the HS Exclusive Services. HS shall not refer to a
pending Change of Control with a Change of Control Party in any Promotions,
Customized Programming or on the Customized Site after the public announcement
of a letter of understanding, terms or agreement regarding such pending Change
of Control.



  1.5.2   HS Content and Site Management Obligations. HS shall design, create,
edit, manage, review, update (as reasonably determined by HS and no less
frequently than its Generally Available Sites are updated), and maintain the
Customized Sites and other Licensed Content in a timely and professional manner
and in accordance with the terms of this Agreement and shall use commercially
reasonable efforts to keep the Licensed Content current, accurate and
well-organized at all times during the Term. HS shall be responsible for any
hosting or communication costs associated with the Customized Sites and
Customized Programming, including, without limitation, the costs associated with
AOL’s direct cost of any agreed-upon direct connections between the AOL Network
and the Customized Sites or Customized Programming.     1.5.3   Equality of
Content. Subject to the other terms and conditions of this Agreement, HS shall
ensure that the Licensed Content within the Customized Sites is substantially
the same as the Content then available on the comparable Generally Available
Sites in all material respects, including without limitation, quality, breadth,
depth, timeliness, functionality, features, prices of products and services and
terms and conditions, unless otherwise required by this Agreement (for example,
if Content, tools or functionality that HS would be required to include to
comply with this sentence violates another provision of this Agreement, HS shall
not provide such Content, tools or functionality on the Customized Sites). In
the event HS enters into an agreement to provide Content relevant to the HS
Services and not available on the Generally Available Sites (“Custom Content”)
to any third party, HS shall provide AOL the opportunity to obtain the

CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXECUTION COPY



      Custom Content on substantially the same terms as the third party
(including, without limitation, delivery of the Custom Content to AOL at the
same time the Custom Content is delivered to the third party).



  1.6   Registration. AOL Users shall not be subject to a registration process
(or any similar process) in order to access and use the Customized Programming
or the Customized Sites unless otherwise mutually agreed; provided, however,
that AOL Users may be subject to a registration process in order to use a
specialized tool or for specific opt-in features and functionality of the
Customized Sites. In the event that registration is required to access and use
the Customized Sites, any registration or similar process on the Customized
Sites shall be no more burdensome than any other registration or similar process
on the corresponding Generally Available Site. During the Term and for the two
(2) year period after the expiration or termination thereof, HS shall allow AOL
Users to access and use a Generally Available Site on terms and conditions no
less favorable than the terms and conditions generally available to other
similarly situated users of such Generally Available Site.     1.7   Member
Benefits. HS will promote through the Customized Sites any special or
promotional offers made available by or on behalf of HS through any Generally
Available Site. The Parties shall work together in good faith to promote,
through the Customized Sites and the AOL Network, special Content exclusively
available to AOL Users.     1.8   Compliance. In the event HS provides Content
for the Customized Programming and the Customized Sites that fails to materially
comply with Sections 1.5, 1.6, 2.5.1, 4.1, 4.2(a), 4.2(b), 4.2(c), or 4.3 of
this Agreement (a “Material Non-Compliance Event”), AOL shall: (a) give email
notice to HS of its non-compliance specifying the nature of the Material
Non-Compliance Event and the location of the non-complying Content (if
applicable and to the extent of AOL’s knowledge of the location(s)); and
(b) have the immediate right (in addition to any other remedies available to AOL
hereunder) to (i) decrease the promotion it provides to HS hereunder solely on
screens which include or provide a link to such non-complying Content and/or
(ii) remove carriage of the Customized Programming and/or other Licensed Content
from the AOL Properties that are implicated by such non-complying Content; in
each case, until such time as HS corrects its non-compliance. If HS does not
cure its non-compliance during a [*] ([*]) day period (or a [*] ([*]) day period
in the event that the non-compliance results from a modification to technical
requirements and cannot reasonably be cured in [*] days) beginning the date on
which AOL gives HS notice of its non-compliance as provided in subsection
(a) hereof, then the [*] Floor for the relevant quarter will be reduced pro rata
according to the time period during which the non-compliance continues,
including such [*] ([*]) or [*]([*]) day period, as applicable.

2. CROSS-PROMOTION



  2.1   Cooperation. Each Party shall cooperate with and reasonably assist the
other Party in supplying material for marketing and promotional activities.    
2.2   HS Promotion of Customized Sites and AOL.



  2.2.1   Offline Promotion. As provided in Exhibit F, in its offline promotions
HS will promote AOL and will promote the availability of the Customized Sites
through the AOL Network.     2.2.2   Online Promotion. In the event that HS
allows a third party Interactive Service to purchase advertising for placement
on the Generally Available Sites as part of a cooperative transaction whereby
the parties thereto trade products or services rather than cash, or as part of
an affiliate or bounty program, then HS will provide



--------------------------------------------------------------------------------

[*]   CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXECUTION COPY



      AOL with the opportunity to purchase comparable online promotion for the
remaining Term of this Agreement and on other terms and conditions that are no
less favorable than the proposed promotion with the third party Interactive
Service. HS shall provide AOL with ten (10) days prior written notice of its
intent to enter into such transaction and shall specify all material terms of
such transaction in the written notice (other than those terms which HS is
prohibited from disclosing under any commercially reasonable nondisclosure
agreement or confidentiality provision that an Interactive Service may have
required prior to negotiating the arrangements). In the event that AOL desires
to purchase the comparable promotions, AOL shall provide HS written notice of
its intent to participate within five (5) days of HS’ notice. Thereafter, the
parties will use their commercially reasonable good faith efforts to enter into
a definitive agreement for the provision of such promotions. HS shall be free to
enter into an agreement with the third party on terms no more favorable to the
third party than those contained in HS’ notice. This section shall not apply to
those matters covered by Section 2.5.



  2.3   AOL Promotion of Customized Sites and HS. At HS’s request during the
Term, AOL shall discuss with HS opportunities to include HS in AOL promotional
materials to the extent AOL includes any similarly situated partners in such
materials. The terms and conditions of any such promotion shall be determined by
the Parties at the time of such promotion.     2.4   AOL Participation in
Marketing or Promotional Opportunities. In the event that HS enters into any
transaction to promote or market the products or services of any third party
Interactive Service, HS shall provide AOL with the opportunity to promote or
market the products or services of AOL in a comparable manner for the remainder
of the Term of this Agreement and on other terms and conditions that are no less
favorable than the proposed promotion of the products and services of the third
party Interactive Service. HS shall provide AOL with notice ten (10) days after
entering into any such transaction and shall specify all material terms of such
transaction in the written notice (other than those terms which HS is prohibited
from disclosing under any commercially reasonable nondisclosure agreement or
confidentiality provision that the Interactive Service may have required). In
the event that AOL desires to acquire comparable promotion or marketing from HS,
AOL shall provide HS written notice of its intent to participate within five
(5) days of HS’ notice. Thereafter the parties will use their commercially
reasonable good faith efforts to enter into a definitive agreement for the
provision of such promotions. In no event shall Section 2.4 and Section 2.2.2
prohibit or limit HS from entering into a distribution agreement or carriage
agreement with an Interactive Service pursuant to which HS provides its content
to such service even if as an ancillary part thereof HS promotes or markets the
services of such Interactive Service. This Section shall not apply to matters
covered by Section 2.5.     2.5   Use of AOL Tools



  2.5.1   Customized Sites. In the event that HS chooses to integrate any third
party tools, technologies or functionality, other than any instant messaging
product, on any Customized Site, and AOL provides tools, technology or
functionality that are reasonably comparable to that available from such third
party, then HS shall negotiate in good faith with AOL to determine terms and
conditions for HS to use AOL’s tools prior to HS negotiating with any third
party regarding the same. Notwithstanding the foregoing, in the event that HS
chooses to integrate any instant messaging tool on any Customized Site, HS shall
use, and AOL shall provide, “AOL Instant Messenger™” (“AIM”) or alternate
AOL-designated instant messaging tool. In the event that HS integrates one or
more third party’s tools, technologies and functionality on any Customized Site
to the extent permitted in

CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXECUTION COPY



      this Section 2.5.1, (i) HS shall be prohibited from displaying any links
to such third party web site or other site displaying or distributing such third
party’s tools, technologies and functionality unless such links are to a
“cul-de-sac” site which (a) provides only the third party tool’s functionality
without further links to the third party’s products or services and (b) has an
HS Look and Feel, and (ii) HS shall be prohibited from displaying any branding
for any third party Interactive Service in connection with such tools,
technologies, or functionality; provided, however, that in the event that HS
chooses to display any branding for any third party’s tools, regardless of
whether such third party is an Interactive Service, HS shall remove the third
party’s tools and branding from the Customized Sites upon AOL’s written notice
to HS requesting such removal.



  2.5.2   License to AOL Tools. To the extent AOL provides HS with AOL Tools for
inclusion on the Customized Sites, AOL and HS shall enter into a license
agreement, to be mutually agreeable to both Parties, pursuant to which AOL will
license to HS such AOL Tools for use on the Customized Sites, and upon mutual
agreement of the Parties, the Generally Available Sites, during the Term. In the
event that either Party seeks revenue from users of the Customized Sites or the
Generally Available Sites for such AOL tools, the Parties shall negotiate in
good faith to determine the revenue share of any revenues derived therefrom.

3. ADVERTISING AND MERCHANDISING



  3.1   AOL Network Advertising Inventory. AOL owns all right, title and
interest in and to the advertising and promotional spaces within the AOL Network
including, without limitation, the screens containing Customized Programming,
and shall have the right to all revenues therefrom. The specific advertising
inventory within any AOL forms or pages shall be as determined by AOL.     3.2  
Customized Site Advertising Inventory. HS owns all right, title and interest in
and to the advertising and promotional spaces on the Customized Sites. HS shall
pay to AOL a share of Advertisements Revenues as specified in Section 6.2 below.
    3.3   Interactive Commerce. Subject to Section 1.5.1, HS shall have the
right to provide the HS Services and any other services expressly permitted
herein, and sell or offer for sale through the Customized Sites any products,
goods or services reasonably related to the HS Services.

4. CUSTOMIZED PROGRAMMING AND CUSTOMIZED SITES



  4.1   Production; Performance. HS shall write all Customized Programming and
design all Customized Sites for distribution hereunder according to AOL’s
standard programming and publishing specifications and guidelines and the
Technical Operating Standards, all as set forth on Exhibit E, and any additional
or modified specifications provided to HS that AOL deems necessary and
appropriate from time to time during the Term so long as AOL requires compliance
with such standards from similarly situated third parties.     4.2  
Customization. In addition to any customization requirements set forth elsewhere
herein, HS shall customize all Customized Programming and the Customized Sites
for AOL Users as follows:



  (a)   HS shall co-brand each Customized Site, including a Customized Site for
Classifieds, in accordance with AOL’s specifications for such co-branding as
they may be modified and generally applicable to similarly situated AOL partners
from time to time, for each AOL Property on which each Customized Site is
promoted.

CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXECUTION COPY



      HS shall integrate tools, technologies and functionality on any Customized
Site in accordance with the provisions of Section 2.5. AOL shall provide a
header and footer to HS for use on the Customized Sites that is as wide as the
Customized Sites require.



  (b)   Notwithstanding anything to the contrary, HS shall ensure that:



  (i)   the Customized Programming and Customized Sites do not (a) directly
promote, advertise, or market any Interactive Service, or (b) violate any
standard written AOL policy on advertising or promotion made available to HS and
as generally applied (e.g., with respect to objectionable content (e.g., illegal
or illicit, inappropriate for minors, etc.));     (ii)   the Customized
Programming does not directly promote, advertise, market or distribute any
products or services in any category in which AOL has an exclusive relationship
in accordance with the lists provided to HS pursuant to Section 1.5.1; and    
(iii)   the Customized Programming will not use or display any pop-up
Advertising during the Term, and no pop-up advertising will be displayed to any
AOL User on any page linked to directly from Promotions or the Customized
Programming.



  (c)   HS shall host all pages of the Customized Sites under a URL address
co-branded with the applicable Customized Site and AOL Property (e.g.,
aol.hs.com, netscape.hs.com, etc.) in such a manner that HS receives traffic
credit for such pages.     (d)   Upon the expiration or earlier termination of
this Agreement, unless the Parties otherwise agree, HS (i) shall discontinue
hosting the Customized Sites under the co-branded domain name, and (ii) for a
period of twelve (12) months thereafter, host a jump page under each such
co-branded domain name. The design of such jump page shall be mutually agreed to
by the Parties. The jump page shall be co-branded with each Party’s brands and
shall contain prominent navigation to both the Generally Available Site and an
area(s) of the AOL Network, or other Content area(s), selected by AOL in its
reasonable discretion and related in subject matter to the Content contained on
the Customized Sites.     (e)   Except for the customization requirements set
forth in this Section 4.2, HS reserves the right to redesign or modify the
organization, structure, “look and feel,” navigation and other elements of the
Customized Sites at any time. In the event such modifications materially and
adversely affect the user interface of the Customized Sites, HS shall promptly
provide written notice to AOL of the proposed modifications. Within thirty
(30) days of HS’ written notice, AOL shall provide written notice to HS of
either (i) its acceptance of the proposed modifications or (ii) its rejection of
the proposed modifications, together with a written statement of the reasons AOL
rejects the proposed modifications as adversely affecting the user interface the
Customized Sites. AOL’s failure to so respond within thirty (30) days shall be
deemed acceptance. AOL’s approval of a proposed modification shall not be
unreasonably withheld. In the event that AOL rejects a proposed modification
offered by HS pursuant to this Section 4.2(e), HS and AOL shall attempt, in good
faith, to resolve the matter informally within fifteen (15) days. In the event
the Parties are unable to resolve the matter informally, either Party may
commence the arbitration provisions of this Agreement; provided, however, that
any such dispute that is not presented to the Management Committee and, if
necessary, to arbitration pursuant to Section VII

CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXECUTION COPY



  •   of Exhibit D for final and binding resolution within ninety (90) days of
HS’ written notice of the proposed modification shall be waived by AOL.



  4.3   Integrity of AOL Network. The Parties will work together on mutually
acceptable links (including links back to the AOL Network) within the Customized
Sites in order to create a robust and engaging AOL member experience and the
Customized Sites may include reasonable editorial links that are contextually
related to the Content described on the Programming Plan subject to the terms of
this Agreement and the following:



  (a)   HS shall use commercially reasonable efforts to ensure that AOL traffic
is generally either kept within the Customized Sites or channeled back into the
AOL Network; provided that this paragraph (a) shall not restrict HS’ right and
ability to (i) sell Advertisements on the Customized Sites that link to the
advertiser’s sites or (ii) link to third party Content that is included on the
Customized Site as permitted under this Agreement.     (b)   AOL will exercise
complete control over the navigation, design and layout of any screens, forms or
other Content on the AOL Network preceding the Customized Sites.

5. EXCLUSIVITY



  5.1   HS Exclusive Services.



  5.1.1   Exclusivity. Subject to the terms and conditions of this Agreement,
AOL shall not directly promote, advertise, or market within the AOL Properties
HS Exclusive Services provided by any of the Named Entities. Further, in
relation to Section 1.1.2, within each Unique City, AOL shall not feature an
apartment listing provided to AOL by [*], [*] or [*] as a “premium” or
equivalent listing in AOL Classifieds.     5.1.2   Exceptions. The provisions of
Section 5.1.1 shall be subject to the provisions of this Section 5.1.2.



  (a)   Other Lines of Business. In the event that any Named Entity provides or
markets products or services other than the HS Exclusive Services, AOL and its
Affiliates shall not be restricted from promoting, advertising, or marketing
such Named Entity (on or off the AOL Network), in a manner that does not promote
the HS Exclusive Services, provided however that, except as otherwise provided
in this Section 5.1, AOL shall require that the Named Entity place no
advertisements for any HS Exclusive Services on the first page rendered after
clicking on any promotions in the Real Estate Channel. (e.g., AOL could promote
[*] lending products in the Real Estate Channel, so long as promotion of [*] HS
Exclusive Services does not appear on the first page seen after clicking on such
lending products promotion).     (b)   General Exceptions. Notwithstanding
anything to the contrary (and without limiting any actions which may be taken by
AOL without violation of HS’ rights hereunder), no provision of this Agreement
shall limit AOL’s right (on or off the AOL Network) to do each of the following:
(i) undertake activities or perform duties pursuant to those existing
arrangements with third parties; provided AOL shall not extend or renew any such
existing agreements or commitments to the extent such agreements or commitments
could not otherwise be entered into after the Effective Date; (ii) enter into an
arrangement with any third party for the primary purpose of acquiring AOL Users
whereby such third party is allowed to



--------------------------------------------------------------------------------

[*]   CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXECUTION COPY



      promote or market any or all HS Exclusive Services on a limited basis
solely to AOL Users that are acquired as a result of such agreement (but not to
AOL Users acquired through any other means); provided, however, that in the
event AOL enters into such an arrangement with any of the Named Entities, HS
shall have the option to require that AOL discontinue display of the Customized
Site solely to AOL Users acquired as a result of such agreement to the extent
the product offering made pursuant to AOL’s agreement with the Named Entity
permits the Named Entity to promote HS Exclusive Services; (iii) create,
distribute and display editorial commentary relating to any third party provider
of any HS Exclusive Service generated by persons unrelated to such third party;
(iv) populate AOL’s proprietary directories (including without limitation AOL
Yellow Pages and AOL CityGuide directories) and any locally-oriented search
directories or databases; or (v) promote or place advertising for any for sale
by owner listings service (“FSBO Service”), provided however, that AOL will not
integrate any permanent search functionality (i.e., dropdown boxes or text entry
boxes) for a FSBO Service on pages within the Real Estate Channel in which HS
has a Promotion. With respect to clause (i) above, to the best of the knowledge
of AOL’s senior executives, there is no existing agreement with a value in
excess of Two Million Dollars ($2,000,000) that authorizes a Named Entity to
distribute HS Exclusive Services through the AOL Properties.



  5.2   Best-of-Breed Exception.



  5.2.1   In General. Notwithstanding any other provision of this Agreement (and
without limiting any actions which may be taken by AOL without violation of HS’
rights hereunder), HS shall provide HS Exclusive Services that comply with the
following “Key Indicators”: (a) the maintenance of at least [*] percent ([*]%)
of the available listings of resale and, to the extent listed on multiple
listing services, new properties in the United States carried by multiple
listing services (excluding any multiple listing service which prohibits all
entities with access to its listings from distributing its listings online);
(b) the maintenance of listings of apartments within [*] Rental Properties, at
least [*] percent ([*]%) of which shall be spread across the top [*] ([*])
Metropolitan Statistical Areas, as determined by the U.S. Bureau of the Census
from time to time, within the United States; and (c) HS’s existing agreement
with the National Association of Realtors is still in force and effect and has
not terminated or otherwise expired.     5.2.2   If at any time during the Term
HS fails to meet any of the Key Indicators set forth in Section 5.2.1, such
failure shall entitle AOL to invoke Section 7.3 hereof. HS shall give written
notice to AOL within five (5) days of the date on which it fails to meet any of
the Key Indicators at any time during the Term. For the sole purpose of ensuring
compliance with the Key Indicators, AOL shall have the right, to direct an
independent certified public accounting firm subject to strict confidentiality
restrictions to conduct a reasonable and necessary copying and inspection of HS’
records, contracts and other information that are related to the Key Indicators.
Any such audit may be conducted after twenty (20) business days prior written
notice. HS shall bear the expense of such audit which determines that HS has
failed to meet a Key Indicator; AOL shall bear the expense for any such audit
which determines that HS not failed to meet a Key Indicator.     5.2.3  
Representation. HS represents and warrants that, as of the Effective Date and
throughout the Term, HS shall be in compliance with the Key Indicators.



--------------------------------------------------------------------------------

[*]   CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXECUTION COPY



6.   REPORTING; PAYMENT; PAYMENT PROCEDURES; TAXES.



  6.1   Payment. As consideration for the services provided by AOL pursuant to
this Agreement, HS agrees to pay AOL six quarterly payments of [*] Dollars
($[*]) each, no later than each of the following dates: August 1, 2004,
November 1, 2004, February 1, 2005, May 1, 2005, August 1, 2005 and November 1,
2005.     6.2   Advertisements Revenue Share on Customized Sites. HS shall pay
to AOL [*] percent ([*]%) of the Advertisements Revenue (the “Ad Revenue Share”)
as set forth in Section 6.4 below. In the event that the aggregate
Advertisements Revenue during any calendar quarter during the Term (the
“Decrease Period”) is [*] percent ([*]%) or less than the aggregate
Advertisements Revenue during the immediately preceding calendar quarter during
the Term, then the parties shall discuss reasonably and in good faith the
reasons for such decrease and the anticipated Ad Revenue Share for the remainder
of the Term. Within sixty (60) days after receipt of the quarterly report
showing the relevant decrease, at AOL’s sole discretion, AOL shall elect to
either (a) have HS cease further payments of the Ad Revenue Share and instead,
within thirty (30) days, pay to AOL a cash amount equal to [*] Dollars less the
aggregate Ad Revenue Share amounts paid to AOL pursuant to this Agreement, or
(b) continue receiving the applicable Ad Revenue Share.     6.3   HS Reporting.
HS will supply AOL with weekly reports which reflect for the applicable Monday
through Sunday week (or shorter number of days, if applicable, for the first
week and last week of each calendar month): (a) total visits to the Promotions
by AOL Property and by page; (b) total [*] to the Promotions by AOL Property and
by page; (c) aggregate [*] since the beginning of the month, including the
relevant week; (d) total Customized Site [*] by AOL Property; and (e) aggregate
[*] by AOL Property source since the beginning of the month, including the
relevant week. Additionally, HS will supply AOL with monthly reports which
reflect: (i) total visits to the Promotions by AOL Property, and by page,
(ii) total AOL [*] to the Promotions by AOL Property, and by page, (iii) click
through on each Promotion, (iv) total Customized Site [*] by AOL Property
source, (v) information concerning Advertisements Revenue during the prior
calendar month, including total Advertisements revenue for all Realtor.com sites
(whether or not customized), and calculations of Advertisements Revenue
therefrom, list of advertisers, aggregate cash receipts by advertiser, and total
impressions to advertisements on the Realtor.com Customized Site, in the
aggregate and by advertiser, to the extent information by advertiser is
available; (vi) to the extent permitted by law and HS’ standard privacy policy
applicable to the Generally Available Sites, any registration information
obtained from AOL Users at the Customized Sites during the prior calendar month.
HS shall provide AOL with a written list of all URLs related to the Customized
Sites and HS shall update such list promptly upon any change thereto.     6.4  
Payment Schedule. Except as otherwise specified herein, HS agrees to pay AOL all
amounts owed to AOL as described herein on a quarterly basis within thirty
(30) days after the end of each applicable quarter.     6.5   Wired Payments.
All payments by HS hereunder shall be paid in immediately available,
non-refundable U.S. funds wired to the “America Online” account, Account Number
[*] at [*], or such other account of which AOL shall give HS written notice. In
the event of any questions regarding a payment made (or expected to be made) by
HS to AOL, AOL may contact [*].     6.6   Taxes. All payments provided in this
Agreement are exclusive of any sales, use, gross receipts, excise, import or
export value added or similar taxes or duties (the “Taxes”). HS shall collect
and pay and indemnify and hold AOL harmless from, any Taxes arising from or
related to the operation of the Customized Sites and/or the sale of any products
or



--------------------------------------------------------------------------------

[*]   CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXECUTION COPY



      services by HS or its Affiliates and agents, including any penalties and
interest, as well as any costs associated with the collection or withholding
thereof, including attorneys’ fees.



7.   TERM; TERMINATION; REMEDIES



  7.1   Term. Unless earlier terminated or renewed, or extended, as set forth
herein, the Term of this Agreement shall commence on the Effective Date and end
on December 31, 2005. No later than August 31, 2005, the parties will meet to
discuss in good faith potential terms for renewal of this Agreement. Any such
renewal will be mutually agreed by the Parties. Upon the expiration or earlier
termination of this Agreement, AOL may, at its discretion, for a period of up to
[*] ([*]) days, continue to display any or all Promotions on the AOL Network
(provided that, upon HS’ request, or at AOL’s option, AOL shall link such
Promotions to the Generally Available Sites as directed by HS, and not to the
Customized Sites), and may continue to use HS’ trade names, trademarks and
service marks for such purpose, and HS shall have no promotional payment or
other obligations of any kind to AOL during such [*] ([*]) day period.     7.2  
Termination for Breach. Either Party may terminate this Agreement at any time in
the event of a material breach by the other Party which remains uncured after
thirty (30) days written notice thereof; provided, however, that the cure period
with respect to any scheduled payment shall be five (5) days from the date such
payment is due. In the event that AOL elects to terminate this Agreement based
upon a scheduled payment which was not received by five (5) days after its due
date, HS shall continue to maintain the Customized Programming and the
Customized Sites in accordance with this Agreement for a period of [*] ([*])
days after receipt of a termination notice from AOL; provided, however, that in
the event that AOL’s termination of this Agreement pursuant to this Section 7.2
occurs during the last calendar quarter of the Term, HS shall continue to
maintain the Customized Sites in accordance with this Agreement until
December 31, 2005.     7.3   Termination in Connection with Section 5.2.1. AOL
may terminate this Agreement upon ninety (90) days prior written notice in the
event that HS fails to meet all or any of the Key Indicators set forth in
Section 5.2.1 and such failure continues for ten (10) business days after the
sending of written notice of such failure to HS or to AOL.     7.4   Termination
for Bankruptcy/Insolvency. Either Party may terminate this Agreement immediately
following written notice to the other Party if the other Party (i) becomes or is
declared insolvent or bankrupt, (ii) is the subject of any proceeding related to
its liquidation or insolvency (whether voluntary or involuntary) which is not
dismissed within ninety (90) calendar days after it is initiated, (iii) makes an
assignment for the benefit of creditors, or (iv) admits in writing that it is
unable to pay its debts in the ordinary course.     7.5   Termination and
Release for Change of Control. AOL may terminate this Agreement by providing HS
with thirty (30) days prior written notice of such intent to terminate in the
event of a Change of Control of HS resulting in control of HS by any of the
following (each a “Change of Control Party”) or any entity that, directly or
indirectly, controls, is controlled by, or is under common control with a Change
of Control Party, including any entity in which such Change of Control Party
holds, directly or indirectly, at least a nineteen percent (19%) equity
interest: (a) [*]; (b) [*], (c) [*], (d) any Internet connectivity services
(e.g., an Internet service provider) that received over $[*] in gross revenues
from the provision of Internet connectivity services during its most recent
fiscal annual reporting period; or (e) any of the top [*] Interactive Sites or
services featuring a broad selection of aggregated third party interactive
Content or navigation thereto (e.g., Alta Vista, Lycos) as measured based on
“reach” (as measured by Media Metrix or its successor). HS shall not refer to
the pending Change of Control with a Change of Control Party in any Promotions
or Customized Programming at any time, or, with respect to the



--------------------------------------------------------------------------------

[*]   CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXECUTION COPY



      Customized Sites, until the later of: (a) fifteen (15) days following the
consummation of the relevant Change of Control transaction; and (b) upon the
date of termination pursuant to this Section 7.5, if notice to terminate is
received by HS within fifteen (15) days following consummation of the relevant
Change of Control transaction.     7.6   PRESS RELEASES. In addition to the
requirements of Exhibit D, each Party will submit to the other Party, for its
prior written approval, any press release or any other public statement (“Press
Release”) regarding the transactions contemplated hereunder, which approval will
not be unreasonably withheld. Notwithstanding the foregoing, either Party may
issue Press Releases and other disclosures as required by law, rule, regulation
or court order or as reasonably advised by legal counsel without the consent of
the other Party and in such event, the disclosing Party will provide at least
five (5) business days prior written notice of such disclosure unless a shorter
period is required by such law, rule, regulation or court order, in which case
the disclosing Party shall provide as much notice as possible. The failure by
one Party to obtain the prior written approval of the other Party prior to
issuing a Press Release (except as required by law, rule, regulation or court
order) shall be deemed a material breach of this Agreement.



8.   PERFORMANCE BY SUBSIDIARIES. To the extent this Agreement requires
performance by a subsidiary of AOL, AOL, in its capacity as stockholder of such
subsidiary, shall cause such subsidiary to perform in accordance with this
Agreement. To the extent this Agreement requires performance by a subsidiary of
HS, HS, in its capacity as stockholder of such subsidiary, shall cause such
subsidiary to perform in accordance with this Agreement.   9.   STANDARD TERMS.
All Exhibits and Schedules hereto (including the Standard Legal Terms &
Conditions set forth on Exhibit D) are each hereby made a part of this
Agreement.

[The remainder of this page intentionally left blank.]

CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXECUTION COPY

     IN WITNESS WHEREOF, the Parties hereto have executed this Distribution
Agreement as of the Effective Date.

     
AMERICA ONLINE, INC.
  HOMESTORE, INC.
 
   
By: /s/ BRENDAN CONDON
  By: /s/ ALLAN P. MERRILL
 
   
Print Name: Brendan Condon
  Print Name: Allan P. Merrill
 
   
Title: SVP
  Title: Executive Vice President
 
   
Date: 6.30.04
  Date: June 30, 2004

CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXECUTION COPY

LIST OF EXHIBITS

     
Exhibit A
  Promotion Plan
 
   
Exhibit B
  Capitalized Terms
 
   
Exhibit C
  Programming Plan
 
   
Exhibit D
  Standard Legal Terms and Conditions
 
   
Exhibit E
  AOL Site Testing and Technical Operating Standards
 
   
Exhibit F
  Offline Promotion
 
   
Exhibit G
  Real Estate Channel Screen Shots
 
   
Exhibit H
  AOL Exclusive Relationships
 
   
Exhibit I
  Customized Mortgage Calculator

CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXECUTION COPY

EXHIBIT A

PROMOTION PLAN

                  AOL Property

--------------------------------------------------------------------------------

  Channel

--------------------------------------------------------------------------------

  Screen or Area

--------------------------------------------------------------------------------

  Promotion

--------------------------------------------------------------------------------

  Promotion Number

--------------------------------------------------------------------------------

AOL Service
               

  Real Estate Channel   Real Estate Main   Find A Home widget   AOL1 *

  Real Estate Channel   Real Estate Main   Find An Apartment widget   AOL2

  Real Estate Channel   Homes   Find A Home widget   AOL3 *

  Real Estate Channel   Homes   Find A Lender widget   AOL4

  Real Estate Channel   Homes   Find A Mover widget   AOL5

  Real Estate Channel   Homes   Find A Realtor widget   AOL6

  Real Estate Channel   Apartments   Find An Apartment widget   AOL7 *

  Real Estate Channel   Apartments   Find A Mover widget   AOL8

  Real Estate Channel   Apartments   Find Self Storage widget   AOL9

  Real Estate Channel   Neighborhoods   Find A Home/Apt widget   AOL10 *

  Real Estate Channel   Neighborhoods   Find A Neighborhood widget   AOL11

  Real Estate Channel   Neighborhoods   Cost of Living Calculator   AOL12

  Real Estate Channel   Neighborhoods   Community Reports   AOL13

  Real Estate Channel   Moving   Find a Mover   AOL14 *

  Real Estate Channel   Moving   Find Self Storage   AOL15

  Real Estate Channel   Moving   Moving Checklist   AOL16

  Personal Finance
Channel   Mortgages   Home Affordability widget or
Mortgage Calculator   AOL17
AOL CityGuide
               

  Shop & Find   Real Estate Main   Find a Home or Apartment   CG1

CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



                 
Netscape /
CompuServe
               

  Home & Real Estate   Home & Real Estate Main   Find a Home/Apt widget   NS1*,
CS1*

  Home & Real Estate   Real Estate Main   Find a Home/Apt widget   NS2*, CS2*

  Home & Real Estate   Real Estate Main   Find a Realtor widget   NS3, CS3

  Home & Real Estate   Real Estate Main   Find a Lender widget   NS4, CS4

  Home & Real Estate   Real Estate Main   Find a Neighborhood widget   NS5, CS5

  Home & Real Estate   Real Estate Main   Find a Mover widget   NS6, CS6

  Home & Real Estate   Homes   Find a Home widget   NS7*, CS7*

  Home & Real Estate   Homes   Find a Mover widget   NS8, CS8

  Home & Real Estate   Homes   Find a Lender widget   NS9, CS9

  Home & Real Estate   Homes   Find a Neighborhood widget   NS10, CS10

  Home & Real Estate   Homes   Find a Realtor widget   NS11, CS11

  Home & Real Estate   Apartments   Find an Apartment widget   NS12*, CS12*

  Home & Real Estate   Apartments   Find a Mover widget   NS13, CS13

  Home & Real Estate   Apartments   Find Self Storage widget   NS14, CS14

  Home & Real Estate   Neighborhoods   Find a Neighborhood widget   NS15,* CS15*

  Home & Real Estate   Neighborhoods   Cost of Living Calculator   NS16*, CS16*

  Home & Real Estate   Neighborhoods   School Reports   NS17, CS17

  Home & Real Estate   Moving & Storage   Find A Mover widget   NS18*, CS18*

  Home & Real Estate   Moving & Storage   Cost of Living Calculator   NS19*,
CS19*

  Home & Real Estate   Moving & Storage   Find Storage   NS20, CS20

  Home & Real Estate   Moving & Storage   Moving Calculator   NS21, CS21

  Home & Real Estate   Home Finance   Find A Loan   NS22*, CS22*

  Home & Real Estate   Home Finance   Home Affordability Calculator   NS23, CS23

  Home & Real Estate   Home Finance   Mortgage Calculator   NS24, CS24

CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXECUTION COPY

Note: Promotions designated with (*) shall be [*] in accordance with AOL’s
design and technical specifications. [*] the designated Promotions on the AOL
Service as of the Launch Date. [*] the designated Promotions on Netscape.com and
the CompuServe Service as of a date that is mutually agreed by the Parties.

AOL shall provide HS with placement (the “Search Ad Placement”) in one 120x240
standard advertising unit in the right hand column of the search results pages
for the primary internet-wide web search service (currently provided by Google
Inc.) of the AOL Properties (the “Search Placement”), for the [*] ([*]) real
estate related search terms listed below (the “Search Terms”). HS shall receive
all inventory for the Search Placement for the Search Terms that is available on
the Effective Date. The Search Ad Placement shall commence on the later of
(a) the Launch Date, and (b) the date that is two (2) business after the receipt
by AOL of creative assets from HS in a form reasonably acceptable to AOL.

         
[*]
  [*]   [*]
 
       
[*]
  [*]   [*]
 
       
[*]
  [*]   [*]
 
       
[*]
  [*]   [*]
 
       
[*]
  [*]   [*]
 
       
[*]
  [*]   [*]
 
       
[*]
  [*]   [*]
 
       
[*]
  [*]   [*]
 
       
[*]
  [*]   [*]
 
       
[*]
  [*]   [*]
 
       
[*]
  [*]   [*]
 
       
[*]
  [*]   [*]
 
       
[*]
  [*]   [*]
 
       
[*]
  [*]   [*]
 
       
[*]
  [*]   [*]
 
       
[*]
  [*]   [*]
 
       
[*]
  [*]   [*]
 
       
[*]
  [*]   [*]
 
       
[*]
  [*]   [*]
 
       
[*]
  [*]   [*]
 
       
[*]
  [*]   [*]



--------------------------------------------------------------------------------

[*]   CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXECUTION COPY

         
[*]
  [*]   [*]
 
       
[*]
  [*]   [*]
 
       
[*]
  [*]   [*]
 
       
[*]
  [*]   [*]
 
       
[*]
  [*]   [*]
 
       
[*]
  [*]   [*]
 
       
[*]
  [*]   [*]
 
       
[*]
  [*]   [*]
 
       
[*]
  [*]   [*]
 
       
[*]
  [*]   [*]
 
       
[*]
  [*]   [*]
 
       
[*]
  [*]   [*]
 
       
[*]
  [*]   [*]
 
       
[*]
  [*]   [*]
 
       
[*]
  [*]   [*]
 
       
[*]
  [*]   [*]
 
       
[*]
  [*]   [*]
 
       
[*]
  [*]   [*]
 
       
[*]
  [*]   [*]



--------------------------------------------------------------------------------

[*]   CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXECUTION COPY

         
[*]
  [*]   [*]
 
       
[*]
  [*]   [*]
 
       
[*]
  [*]   [*]
 
       
[*]
  [*]   [*]
 
       
[*]
  [*]   [*]
 
       
[*]
  [*]   [*]
 
       
[*]
  [*]   [*]
 
       
[*]
  [*]   [*]
 
       
[*]
  [*]   [*]
 
       
[*]
  [*]   [*]
 
       
[*]
  [*]   [*]



--------------------------------------------------------------------------------

[*]   CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXECUTION COPY

EXHIBIT B
DEFINITIONS

DEFINITIONS. The following definitions shall apply to this Agreement:

Ad Revenue Share. As defined in Section 6.2.

Additional Promotions. As defined in Section 1.1 of the Agreement.

Advertisements. All display advertising inventory as set forth in Exhibit J, any
successor or replacement display advertising inventory, and any display
advertising inventory added as a result of any redesign or modifications,
including, without limitation, in the form of (i) banner, rectangle and
skyscraper advertisements including “featured agent” and “featured company”, and
(ii) “featured homes”.

Advertisements Revenue. The aggregate amount of all cash collected from third
parties by HS or its agents arising from the license or sale of Advertisements
on the Realtor.com Customized Site, less applicable Advertising Sales
Commissions, refunds and cancellations. Notwithstanding the foregoing, amounts
received by HS for prepaid services shall be amortized over the applicable
period and applied as “cash collected” over the applicable period.
Advertisements Revenue shall be calculated by applying the Uniques Percentage to
the aggregate amount of all cash collected from third parties by HS or its
agents arising from the license or sale of Advertisements on the Realtor.com
Customized Site, Realtor.com Generally Available Site, and any other customized
Realtor.com site maintained by HS or its agents (collectively, the “Broader
Realtor.com Sites”). The “Uniques Percentage” is the number, the numerator of
which is the number of Customized Site Unique Visitors to the Realtor.com
Customized Site, and the denominator of which is the number of Unique Visitors
to the Broader Realtor.com Sites. “Unique Visitors” is the aggregate number of
end users that visit the Broader Realtor.com Sites during any one calendar month
(independent of the number of visits). With respect to Advertisements licensed
or sold on a “bundled” basis that includes the Realtor.com Customized Site
together with any other of the Generally Available Sites, Advertisements Revenue
with respect thereto shall be calculated by applying the Impression Percentage
to the aggregate amount of all cash collected from third parties by HS or its
agents arising from the license or sale of such Advertisements less applicable
Advertising Sales Commissions, refunds and cancellations. The “Impression
Percentage” is the number, the numerator of which is the

CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXECUTION COPY

number of advertising impressions on the Broader Realtor.com Sites during any
one calendar month, and the denominator of which is the number of advertising
impressions on the Generally Available Sites during such calendar month. HS and
AOL agree that with respect to the Realtor.com Customized Site, including
Advertisements licensed or sold on a “bundled” basis, the fair market value of
barter received by a Party or its agents in any calendar quarter from third
parties from the license or sale of Advertisements shall also be included in
Advertisements Revenues.

Advertising Sales Commissions. (i) Actual amounts paid as commission to third
party agencies by either buyer or seller in connection with sale of the
Advertisement or (ii) [*]%, in the event the Party has sold the Advertisement
directly and will not be deducting any third party agency commissions.

Affiliate. With respect to any Person any agent, distributor or franchisee of
such Person, or an entity that, directly or indirectly, controls, is controlled
by, or is under common control with such Person, including any entity in which
such Person holds, directly or indirectly, at least a fifty percent (50%) equity
interest.

Agreement. As defined in the introductory paragraph of the Agreement.

AIM. As defined in Section 2.5.1 of the Agreement.

AOL. As defined in the introductory paragraph of the Agreement.

AOL.com. AOL’s standard narrowband version of the primary Internet-based
Interactive Site marketed under the “AOL.comSM” brand, regardless of whether
users access such standard narrowband version of such primary Internet-based
Interactive Site by narrowband, DSL, cablemodem or other high speed or broadband
access medium, specifically excluding (a) the AOL Service, (b) any international
versions of such site, (c) CompuServe.com, Netscape.com, any other CompuServe or
Netscape products or services or interactive sites, (d) “ICQSM,” “AOL Search,”
“AOL Instant MessengerSM,” “AOL NetMailSM” or any similar independent product or
service offered by or through such site or any other AOL Interactive Site,
(e) any programming or Content area offered by or through such site over which
AOL does not exercise complete operational control (including, without
limitation, Content areas controlled by other parties and member-created Content
areas), (f) any programming or Content area offered by or through the U.S.
version of the America Online brand service which was operated, maintained or
controlled by the former AOL Studios division, (g) any yellow pages, white
pages, classifieds or other search, directory or review services or Content
offered by or through such site or any other AOL Interactive Site, (h) any
property, feature, product or service which AOL or its Affiliates may acquire
subsequent to the Effective Date and (i) any other version of an America Online
Interactive Site which is materially different from AOL’s primary Internet-based
Interactive Site marketed under the “AOL.COM” brand, by virtue of its branding,
distribution, functionality, Content or services, including, without limitation,
any co-branded versions and any version distributed through any broadband
distribution platform or through any platform or device other than a desktop
personal computer.



--------------------------------------------------------------------------------

[*]   CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXECUTION COPY

AOL Broadband. The specific Content and functionality which is available through
the U.S. version of the America Online brand service and which is accessible
solely through a high speed (generally over 100 kbps) broadband distribution
platform, specifically excluding (a) the components of the AOL Service
accessible through narrowband distribution platforms, (b) AOL.com, any AOL
Interactive Site and the international versions of an America Online service
(e.g., AOL Japan) and any broadband component available through such AOL
Properties and versions (c) the CompuServe brand service and any other
CompuServe products or services whether broadband or narrowband, (d)
Netscape.com and any other Netscape products or services whether broadband or
narrowband, (e) “ICQ,” “AOL Instant Messenger,” “AOL CityGuide” “NetMail,” “Real
Fans”, “Love@AOL”, “Entertainment Asylum,” “AOL Hometown” or any similar
independent product, service or property which may be offered by, through or
with the U.S. version of the America Online brand service or the broadband
component thereof, (f) any programming or content area offered by or through the
U.S. version of the America Online brand service over which AOL does not
exercise complete operational control (including, without limitation, Content
areas controlled by other parties and member-created Content areas), whether
broadband or narrowband, (g) any yellow pages, white pages, classifieds or other
search, directory or review services or Content offered by or through the U.S.
version of the America Online brand service whether broadband or narrowband,
(h) any property, feature, product or service which AOL or its Affiliates may
acquire subsequent to the date of this Agreement and (i) any other version of an
America Online service (and broadband Content associated therewith) which is
materially different from the narrow-band U.S. version of the America Online
brand service, by virtue of its branding, distribution, functionality, Content
or services, including, without limitation, any co-branded version of the
service and any version distributed through any platform or device other than a
desktop personal computer.

AOL CityGuide. The standard, narrow-band U.S. version of AOL’s local content
offerings, regardless of whether users access such standard, narrowband version
of such local content offerings by narrowband, DSL, cablemodem or other
high-speed or broadband access medium, specifically excluding (a) the AOL
Service, AOL.com or any other AOL Interactive Site, (b) any international
versions of such local content offerings, (c) the CompuServe brand service and
any other CompuServe products or services (d) “ICQ,” “AOL Search,” “AOL Instant
Messenger,” “Love@AOL”, Radio@, “AOL Communicator,” or any similar independent
product, service or property which may be offered by, through or with the
standard narrow band version of AOL’s local content offerings, (e) any
programming or Content area offered by or through such local content offerings
over which AOL does not exercise complete operational control (including,
without limitation, Content areas controlled by other parties and member-created
Content areas), (f) any yellow pages, white pages, classifieds or other search,
directory or review services or Content offered by or through such local content
offerings, (g) any property, feature, product or service which AOL or its
Affiliates may acquire subsequent to the Effective Date, and (h) any other
version of an AOL local content offering which is materially different from the
narrow-band U.S. version of AOL’s local content offerings marketed under the
City Guide brand name, by virtue of its branding, distribution, functionality,
Content or services, including, without limitation, any co-branded version of
the offerings and any version distributed through any broadband distribution
platform or through any platform or device other than a desktop personal
computer.

CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXECUTION COPY

AOL Classifieds. As defined in Section 1.1.2 of the Agreement.

AOL Interactive Site. Any interactive site which is managed, maintained, owned
or controlled by AOL or its agents.

AOL Look and Feel. The elements of graphics, design, organization, presentation,
layout, user interface, navigation, trade dress and stylistic convention
(including the digital implementations thereof) within the AOL Network and the
total appearance and impression substantially formed by the combination,
coordination and interaction of these elements.

AOL Network. (i) The AOL Service, AOL Broadband, AOL.com, the CompuServe
Service, AOL CityGuide and Netscape.com and (ii) any other product, service or
property owned, operated, distributed or authorized to be distributed by or
through AOL or its Affiliates worldwide (and including those products, services
and properties that are excluded from the definitions of the AOL Service,
AOL.com or any other AOL Property). It is understood and agreed that the rights
of HS relate solely to particular AOL Properties as expressly set forth in this
Agreement and not generally to the AOL Network.

AOL Properties. The AOL Service, AOL Broadband, AOL.com, the Compuserve Service,
Netscape.com, and AOL CityGuide.

AOL Search. As defined in Section 1.1.3 of the Agreement.

AOL Service. The standard narrow-band U.S. version of the America Online® brand
service regardless of whether users access such standard narrowband version of
such service by narrowband, DSL, cable modem or other high-speed or broadband
access medium, specifically excluding (a) AOL.comSM and any other AOL
Interactive Site, (b) the international versions of an America Online service
(e.g., AOL Japan), (c) the CompuServe® brand service and any other CompuServe
products or services, (d) Netscape.com and any other Netscape® products or
services, (e) “ICQSM,” “AOL Search,” “AOL Instant MessengerSM,” “Digital
CitySM,” “AOL NetMailSM,” “Real FansSM”, “Love@AOLSM”, “Entertainment AsylumSM,”
“AOL HometownSM” or any similar independent product, service or property which
may be offered by, through or with the U.S. version of the America Online® brand
service, (f) any programming or content area offered by or through the U.S.
version of the America Online® brand service over which AOL does not exercise
complete operational control (including, without limitation, Content areas
controlled by other parties and member-created Content areas), (g) any yellow
pages, white pages, classifieds or other search, directory or review services or
Content offered by or through the U.S. version of the America Online® brand
service, (h) any property, feature, product or service which AOL or its
Affiliates may acquire subsequent to the Effective Date and (i) any other
version of an America Online service which is materially different from the
standard narrow-band U.S. version of the America Online brand service, by virtue
of its branding, distribution, functionality, Content or services, including,
without limitation, any co-branded version of the service and any version
distributed through any platform or device other than a desktop personal
computer or, except as expressly provided above, through any broadband
distribution platform.

CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXECUTION COPY

AOL Tools. As defined in Section 2.5.1 of the Agreement.

AOL [*]. The aggregate number of [*] any Promotions during any one calendar
month (independent of the number of [*]), (e.g., in the event an [*] a Promotion
five times in one calendar month, then such [*] shall be counted as one AOL [*]
for such calendar month); provided, however, that AOL shall not run a contest or
sweepstakes or similar promotion that are not related to the HS Services, the
promotions for which click directly from the AOL Properties to the Real Estate
Channel. The parties agree that for purposes of determining the number of AOL
[*] from each of two different personal computers shall be counted as two [*] ,
and a [*] two different browsers (i.e., Microsoft Internet Explorer and Netscape
Navigator) shall be counted as [*].

AOL [*] Floor. As defined in Section 1.2 of the Agreement.

AOL User. Any user of the AOL Network, including authorized users (including any
sub-accounts under an authorized master account) of the AOL Service and/or the
CompuServe Service.

API. An application program interface, which is a set of routines, protocols,
and tools for building software applications.

Change of Control. (a) The consummation of a reorganization, merger or
consolidation or sale or other disposition of substantially all of the assets of
a Party (a “Fundamental Transaction”), other than a Fundamental Transaction
which would result in the holders of the Party’s voting securities outstanding
immediately before the Fundamental Transaction continuing after the Fundamental
Transaction to own more than 50% of the outstanding voting securities of (A) the
Company, (B) the surviving entity in the Fundamental Transaction, or (C) in the
case of a division, each entity resulting from the division; or (b) The
acquisition by any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under such
Act) of more than 50% of either (i) the then outstanding shares of common stock
of such party; or (ii) the combined voting power of the then outstanding voting
securities of such party entitled to vote generally in the election of
directors.

CompuServe Service. The standard HTML version of the narrow-band U.S. version of
the CompuServe brand service, regardless of whether users access such standard
narrowband service by narrowband, DSL, cable modem or other high-speed or
broadband access medium, specifically excluding (a) any international versions
of such service (e.g., NiftyServe), (b) any web-based service including
“compuserve.com”, “cserve.com” and “cs.com”, or any similar product or service
offered by or through the U.S. version of the CompuServe brand service,
(c) Content areas owned, maintained or controlled by CompuServe Affiliates or
any similar “sub-service,” (d) any programming or Content area offered by or
through the U.S. version of the CompuServe brand service over which CompuServe
does not exercise complete or substantially complete operational control (e.g.,
third-party Content areas), (e) any yellow pages, white pages, classifieds or
other search, directory or review services or Content (f) any co-branded or
private label branded version of the U.S. version of the



--------------------------------------------------------------------------------

[*]   CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXECUTION COPY

CompuServe brand service, (g) any version of the U.S. version of the CompuServe
brand service which offers Content, distribution, services or functionality
materially different from the Content, distribution, services or functionality
associated with the standard, narrow-band U.S. version of the CompuServe brand
service, including, without limitation, any version of such service distributed
through any platform or device other than a desktop personal computer, (h) any
property, feature, product or service which CompuServe or its Affiliates may
acquire subsequent to the Effective Date, (i) the America Online brand service
and any independent product or service which may be offered by, through or with
the U.S. version of the America Online brand service and (j) the HMI versions of
the CompuServe brand service.

Confidential Information. Any information relating to or disclosed in the course
of this Agreement, which is, or should be reasonably understood to be,
confidential or proprietary to the disclosing Party, including, but not limited
to, the material terms of this Agreement, information about AOL Users, technical
processes and formulas, source codes, product designs, sales, cost and other
unpublished financial information, product and business plans, projections and
marketing data. “Confidential Information” shall not include information
(a) already lawfully known to or independently developed by the receiving Party,
(b) disclosed in published materials, (c) generally known to the public through
no fault of the disclosing Party, or (d) lawfully obtained from any third party.

Content. Text, images, video, audio (including, without limitation, music used
in time relation with text, images, or video), and other data, products,
services, Advertisements, promotions, URLs, keywords and other navigational
elements, links, pointers, technology and software.

Customized Programming. Any (a) areas within the AOL Network and all Licensed
Content therein, to the extent such areas are developed, programmed, and/or
managed by HS or its Affiliates or their respective agents pursuant to this
Agreement, excluding the Customized Sites, and (b) Licensed Content provided to
AOL by HS or its Affiliates or their respective agents pursuant to this
Agreement and used by AOL in accordance with this Agreement for distribution on
or through the AOL Network other than on the Customized Sites.

Customized Site [*]. The aggregate number of [*] each of the applicable
Customized Sites from the AOL Network during any one calendar month (independent
of the number of [*]) (e.g., in the event an [*] multiple Customized Sites from
the AOL Network in a given calendar month, then such [*] shall be counted as one
Customized Site [*] for each Customized Site [*] for such calendar month).

Customized Sites. Collectively, each version of the Generally Available Sites
that is customized for distribution through the AOL Network in accordance with
this Agreement.

Decrease Period. As defined in Section 6.2.

Effective Date. As defined in the introductory paragraph of the Agreement.

FSBO Service. As defined in Section 5.1.2(b) of the Agreement.



--------------------------------------------------------------------------------

[*]   CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXECUTION COPY

Fundamental Transaction. As defined in the definition of “Change of Control.”

Generally Available Sites. The Internet sites and Content, currently located at
the following URLs and all related URLs and any successors thereto containing HS
Services, which are owned or operated by HS or its Affiliates or their
respective agents or to which HS or its Affiliates or their respective agents
licenses information, content or other materials:

http://www.homestore.com

http://www.realtor.com

http://www.homebuilder.com

http://www.springstreet.com

http://www.remodel.com

http://www.homefair.com

http://www.manufacturedhousing.com

http://www.homeplans.com

http://www.homestyles.com

http://www.rent.net

http://www.rentnet.com

http://www.move.com

http://www.seniorhousing.net

HS. As defined in the introductory paragraph of the Agreement.

HS Appliances. The aggregation of service provider directories (consisting of
listings) and Content directly related to assisting persons select, purchase,
install and/or maintain appliances in their homes, including, without
limitation, kitchen appliances, washer and dryer appliances, heating and cooling
appliances in an online database searchable by such prospective persons.

HS Apartments Listings. The listings comprising the HS Apartments Listings
Services.

HS Apartments Listings Services. The aggregation of nation-wide real property
listings from third party content providers for residential Rental Properties
and short term corporate housing (excluding vacation and time-share properties)
in an online database searchable by prospective home renters. HS Apartments
Listings does not include any listings or other Content encompassed within any
other HS Service.

HS Exclusive Services. HS Apartments Listings Services, HS Home Listings
Services, and HS Senior Listings Services.

HS Hardware. The aggregation of third-party Content directly related to
assisting persons to select and purchase the proper hand and power tools
necessary for projects for their homes.

HS Home Decorating. The aggregation of service provider directories (consisting
of listings) and Content directly

CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXECUTION COPY

related to assisting persons to plan, understand, and undertake home decorating
projects, including, without limitation, color choice, paint choice, painting
techniques, room design, feng shui, and furniture arrangement.

HS Home Finance. Fee-based services directly related to (a) the origination of
first mortgages and second or other subordinate mortgages, home improvement
loans, home equity loans, and (b) the other fee-based services included on the
HUD-1 form (e.g., appraisals, credit reports, flood certifications and title
reports).

HS Home Listings Service. The aggregation of nation-wide property listings from
the multiple listings service and other third party content providers for new
and/or existing homes (including manufactured housing (i.e., mobile homes)) and
vacation homes for sale (not rental) but excluding time-share properties) in an
online database searchable by prospective home buyers and the aggregation of
listings of realtors and home builders in an online searchable database. HS Home
Listings Service does not include: (i) listings for any other form of real
estate other than new and existing homes (including, without limitation, Rental
Properties or commercial real estate), (ii) any home listings posted online by
AOL Users other than an AOL User which aggregates for sale by owner listings as
its primary business, and (iii) any listings or other Content encompassed within
any other HS Service.

HS Home Office. The aggregation of service provider directories (consisting of
listings) and Content directly related to home office design.

HS Home Security. The aggregation of service provider directories (consisting of
listings) and Content directly related to assisting persons in securing their
homes from intrusion by third parties, including, without limitation, alarm
systems, and similar technology based solutions.

HS Home Services. The aggregation of home service provider directories
(consisting of listings) related to assisting persons in hiring third party
contractors for services directly related to the maintenance and improvement of
the physical systems and structures of their homes such as, without limitation,
architects, electricians, plumbers, roofers, cleaners and carpenters. HS Home
Services does not include any listings or other Content encompassed within any
other HS Service.

HS Home Technology. The aggregation of service provider directories (consisting
of listings) and Content directly related to assisting persons select, purchase
and/or install technology solutions in their homes to make a home more
efficient, easier to manage or safer, including, without limitation, lighting
products and services, heating and cooling technology, but excluding
telecommunications and Internet access related services.

HS Lawn & Garden. The aggregation of service provider directories (consisting of
listings) and Content directly related to assisting persons to design, grow
and/or maintain their lawns, gardens, and landscapes, including, without
limitation, gardening and landscape services, gardening supplies, seeds and
plants.

CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXECUTION COPY

     HS Look and Feel. The elements of graphics, design, organization,
presentation, layout, user interface, navigation, trade dress and stylistic
convention (including the digital implementations thereof) within the HS
Interactive Sites and the total appearance and impression substantially formed
by the combination, coordination and interaction of these elements.

     HS Moving Services. The aggregation of moving service provider directories,
together with transactions for related products and services and related
Content, all directly related to assisting persons move from one home to
another, including, without limitation, national and regional packing and moving
services, van lines, movers and truck rentals. HS Moving Services does not
include any listings or other Content encompassed within any other HS Service.

     HS Properties. The Customized Sites and the Generally Available Sites.

HS Senior Listings Services. The aggregation of service provider directories
(consisting of listings) and Content directly related to assisting senior
citizens in finding housing providing long term care and/or meeting other
retirement needs.

     HS Services. HS Home Listings Service, HS Apartments Listings Services, HS
Senior Listings Services, HS Home Decorating, HS Home Finance, HS Home Office,
HS Home Security, HS Home Services, HS Home Technology, HS Lawn & Garden, HS
Appliances, HS Hardware, and HS Moving Services.

Interactive Service. An entity offering one or more of the following: (i) online
or Internet connectivity services (e.g., an Internet service provider); (ii) an
interactive site or service featuring a broad selection of aggregated third
party interactive content (e.g., Yahoo, Alta Vista, Lycos), or navigation
thereto (e.g. Google) ; or (iii) communications software capable of serving as
the principal means through which a user creates, sends or receives electronic
mail or real time online messages.

Key Indicators. As defined in Section 5.2.1 of the Agreement.

Keyword Search Terms. (a) The Keyword online search terms made available on the
AOL Service, combining AOL’s Keyword online search modifier with a term or
phrase specifically related to HS (and determined in accordance with the terms
of this Agreement) and (b) the Go Word online search terms made available on the
CompuServe Service, combining CompuServe’s Go Word online search modifier with a
term or phrase specifically related to HS (and determined in accordance with the
terms of this Agreement). Keyword Search Terms provided to HS are set forth in
the Programming Plan attached as Exhibit C to the Agreement.

Licensed Content. All Content provided by or on behalf of HS or its Affiliates
and/or their respective agents to AOL, its Affiliates and/or their respective
agents pursuant to this Agreement (e.g., offline promotional content or online
Content for distribution through the AOL Network), including without limitation
all Customized Programming.

CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXECUTION COPY

Material Non-Compliance Event. As defined in Section 1.7 of the Agreement.

Named Entities. Each of:

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

Netscape.com. Netscape Communications Corporation’s primary narrowband version
of the Internet-based Interactive Site marketed under the “Netscape.comSM”
brand, regardless of whether users access such standard narrowband version of
such Internet-based Interactive Site by narrowband, DSL, cablemodem or other
high-speed or broadband access medium, specifically excluding (a) the AOL
Service and the CompuServe Service, (b) AOL.com and CompuServe.com, (c) any
international versions of such site, (d) “ICQ,” “AOLSearch,” “AOL Instant
Messenger,” “AOL NetMail,” “AOL Hometown,” “My News,” “Digital City,” or any
similar independent product or service offered by or through such site or any
other AOL Interactive Site, (e) any programming or Content area offered by or
through such site over which AOL does not exercise complete operational control
(including, without limitation, Content areas controlled by other parties and
member-created Content areas), (f) any programming or Content area offered by or
through the U.S. version of the America Online brand service which was operated,
maintained or controlled by the former AOL Studios division (e.g., Electra),
(g) any yellow pages, white pages, classifieds or other search, directory or
review services or Content offered by or through such site or any other AOL
Interactive Site, (h) any property, feature, product or service which AOL or its
Affiliates may acquire subsequent to the Effective Date and (i) any other
version of an AOL or Netscape Communications Corporation Interactive Site which
is materially different from Netscape Communications Corporation’s primary
Internet-based Interactive Site marketed under the “Netscape Netcenter™” brand,
by virtue of its branding, distribution, functionality, Content or services,
including, without limitation, any co-branded versions and any version
distributed through any broadband distribution platform or through any platform
or device other than a desktop personal computer (e.g., Custom NetCenters built
specifically for third parties).

Party. As defined in the introductory paragraph of the Agreement.

Person. A natural person, a corporation, a partnership, a limited liability
company, a trust, a joint venture, any governmental authority or any other
entity or organization.



--------------------------------------------------------------------------------

[*]   CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXECUTION COPY

Prelaunch Promotions. As defined in Section 1.1 of the Agreement.

Press Release. As defined in Section 8 of the Agreement.

Product. Any product, good or service which HS or AOL (or others acting on its
behalf or as distributors) offers, sells, provides, distributes or licenses to
AOL Users directly or indirectly through (i) the Customized Site, Customized
Programming or AOL Properties, (ii) any other electronic means directed at AOL
Users (e.g., e-mail offers), or (iii) an “offline” means (e.g., toll-free
number) for receiving orders related to specific offers within the Customized
Site, Customized Programming or AOL Properties requiring purchasers to reference
a specific promotional identifier or tracking code, including, without
limitation, products sold through surcharged downloads (to the extent expressly
permitted hereunder). Without limiting the foregoing, Netscape.com specifically
does not include the Netscape-branded ISP or any content areas offered in
connection therewith.

Programming Plan. As defined in Section 1.1 of the Agreement.

Promotion. The promotions described on Exhibit A and any other promotions
provided by AOL to HS, including, without limitation the Pre-Launch Promotions
and Additional Promotions.

     Real Estate Channel. As defined in Section 1.1 of the Agreement.

Reference. As defined in Exhibit F of the Agreement.

Rental Properties. A building or buildings owned by the same Person, which
building or buildings contain one or more dwelling units held for rent.

Taxes. As defined in Section 6.7 of the Agreement.

Term. The period beginning on the Effective Date and ending upon the expiration
or earlier termination of this Agreement, as further defined in Section 7.1 of
the Agreement.

CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXECUTION COPY

EXHIBIT C

PROGRAMMING PLAN

General Programming Overview and Requirements:

9.1.1 HS and its family of brands (e.g., Realtor.com, Rent.net, Homebuilder.com)
will provide the editorial content and functionality set forth below and
otherwise mutually agreed by the Parties from time to time for integration
within the AOL Properties. The editorial content provided by HS will supplement
existing content offerings provided by other current channel partners and may
primarily be used as rotating feature and how-to articles. HS will provide
features that are timely, reflecting current trends and interests, and
appropriate for the audience of each AOL property. All Content will be updated
at least as frequently as the industry standard set by other leading Content
providers in the relevant category and in accordance with the schedule set forth
below where specified. HS will provide to AOL any Content optimized for
broadband access which is available on the Generally Available Sites.

9.1.2

9.1.3 Customized Sites and Customized Programming

     HS shall deliver the programming specified below on each version of the
Customized Site co-branded with the applicable AOL Property. AOL’s provision of
the Promotions specified in Exhibit A shall be contingent on HS providing the
following Content. If any such Content is unavailable, AOL be relieved of the
obligation to provide any Promotion related to such Content from the date such
Content becomes unavailable until [*] ([*]) days after such Content again
becomes available. In the event that AOL does not deliver any Promotions in
accordance with the foregoing sentence, AOL shall be relieved of a proportional
amount of the AOL Unique Visitor Floor.

General Content & Functionality Requirements:

HS will provide the following tools, functionality and Content:

Logos for the following HS brands in EPS format:



--------------------------------------------------------------------------------

[*]   CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

CONFIDENTIAL

C-9-1



--------------------------------------------------------------------------------



 



EXECUTION COPY



•   Homestore.com   •   Realtor.com   •   Rent.net   •   Homebuilder.com

Homestore will provide APIs, content, listings, links and backend support for
the following widgets:



•   Find a Home Widget   •   Find an Apartment Widget   •   Find a
Home/Apartment Widget   •   Find a Lender Widget   •   Find a Realtor Widget   •
  Find Self-Storage Widget   •   Find a Mover Widget   •   Find a Neighborhood
Widget   •   Cost of Living Widget   •   Moving Checklist Widget   •   Community
Reports

Homestore will provide content, listings, links and backend support for the
following calculators on the AOL Properties, including but not limited to:



•   Home Appreciation Calculator   •   Home Affordability Calculator   •  
Mortgage Payment Calculator

CONFIDENTIAL

C-9-2



--------------------------------------------------------------------------------



 



EXECUTION COPY



•   Rent v. Buy Calculator   •   Salary Calculator   •       •   Moving Cost
Calculator

HS will provide the following Feeds:



•   Popular home plans: HS will provide AOL with a weekly feed that includes
images of 3-4 popular home plans selected by HS, in format that is mutually
agreed upon by the parties.   •   Featured Homes: HS will provide AOL with a
weekly feed that includes 3-4 available homes per ZIP code or DMA selected by
HS, in format that meets AOL’s technical specifications.   •   Featured
Apartments: HS will provide AOL with a weekly feed that includes 3-4 available
apartments per ZIP code or DMA selected by HS in format that meets AOL’s
technical specifications.

Homestore will provide AOL with the following Content, which shall include but
not be limited to:

Homes:



•   Information for first time buyers, including things to know and questions to
ask;   •   Tips for buying a home in a difficult or tight market;   •   Tips for
house hunting;   •   Advice on buying a fixer-upper;   •   Articles that can
assist after the offer is made, including negotiation techniques, working with a
home inspector, understanding how your mortgage works, what happens at closing

New Homes:



•   Articles on how to find a builder, including what questions to ask and what
to expect;   •   Understanding the financing process for new homes;

CONFIDENTIAL

C-9-3



--------------------------------------------------------------------------------



 



EXECUTION COPY



•   Information on the building process — including selecting land, designing
the home, what to expect during construction, etc;   •   Tips, Q&A and
testimonials

Apartments:



•   Articles on searching for an apartment, including finding affordable
housing, renting safety and maintenance and tips for apartment hunting;   •  
Information on pros and cons of renting v. buying;   •   Renter’s Insurance
overview and how-to’s;   •   Assistance in understanding leases, and security
deposits, understanding tenant rights and deciphering rental laws;   •   Tips
for finding roommates and choosing a roommate

Senior Housing:



•   Articles comparing housing and care options, including tools and content for
finding the right type of housing;   •   Content and tips for protecting oneself
/ staying well specific to top illnesses;   •   Medical articles, including
Medicare, legal options, payment options.

Neighborhoods:



•   Articles on top neighborhoods, by DMA;   •   Top 10 lists for best, safe
places to live;   •   Tips for selecting and finding the right neighborhoods;  
•   Content, statistics and tools to help members rate neighborhoods.

Moving:

CONFIDENTIAL

C-9-4



--------------------------------------------------------------------------------



 



EXECUTION COPY



•   Tips and packing, moving and storing furniture;   •   Comparisons of full
service versus do-it-yourself mover;   •   Articles and tools for planning a
move, including organizing for a move and determining costs;   •   Solutions /
options for moving autos, pets and other large or sensitive objects;   •  
Articles on setting up / transferring utilities.

Selling:



•   Articles on how to find a real estate agent, including what questions to
ask, what to expect and how to negotiate;   •   Top 10s and tips on improvements
to make before putting a home on the market;   •   Assistance on determining the
home’s value and timing seasonal sales;   •   Advice on managing a sale and a
purchase.

Personal Finance:



•   Mortgage articles, including content on pre-qualifications, different types
of mortgages, prepayment, closing costs and appraisals, and Q&A;   •   Tools to
estimate mortgage costs;   •   Home equity loan articles;   •   Refinancing
articles;   •   Credit articles, including content on cleaning up credit, credit
scores, credit reports, and Q&A;   •   Content such as Top 10 Lists, Smart Tips,
etc.;

News:



•   Relevant news on trends, changes or happenings with respect to home buying,
selling or renting;

CONFIDENTIAL

C-9-5



--------------------------------------------------------------------------------



 



EXECUTION COPY



•   Content such as Top 10 Lists, survey results, etc,

Home Improvement:



•   How-to home improvement articles with images and step-by-step;   •   Before
and after home improvement articles;   •   Material and project estimator
calculators and tools;   •   Content such as: Top 10 Lists, Smart Tips, etc.;  
•   Photo galleries;   •   Steps to getting home ready to sell;

Decorating:



•   Decorating how-to features;   •   Inspirational decorating features;   •  
Room-by-room features (e.g., kitchens, bedrooms, living rooms);   •   Material
and project estimator calculators and tools;   •   Content such as Top 10 Lists,
Smart Tips, etc.;   •   Photo galleries;   •   What to know about buying a
builder home — picking out options, extras you will have to pay for

Gardening:



•   Inspirational, seasonally appropriate gardening features;   •   Garden
problem solver content;

Cross-category home service directories content/links:

CONFIDENTIAL

C-9-6



--------------------------------------------------------------------------------



 



EXECUTION COPY



•   Decorator/designer;   •   Contractor;   •   Painter;   •   Landscaper;   •  
Gardener;   •   Wallpaper hanger;   •   Handyman/all purpose;   •   Carpenter;  
•   Plumber;   •   Electrician;   •   Architect;   •   Builder;   •   Others as
reasonably determined by AOL.

Homestore will provide access to the following Broadband Content, to the extent
available, in addition to any other Content optimized for broadband access which
is available on the Generally Available Sites:



•   Neighborhood tours;   •   Homes / apartment tours;   •   Apartment community
tours;   •   Buying/selling tutorials video, if made available by HS;   •  
Tours of aspirational / celebrity homes, if available

HS shall at all times display the most recent real estate listings Content
available.

Additionally, HS shall, from time to time, make available supporting real estate
News/topical information on relevant and timely events or trends in the
industry. News/topical articles are

CONFIDENTIAL

C-9-7



--------------------------------------------------------------------------------



 



EXECUTION COPY

defined as information that reflects the current status of an ever-changing
industry. (News/topical articles do not generally include tools, calculators,
buying/selling basics and other such Content that does not change over the
course of time). Should newer articles become available that supersedes the
Content on the AOL Properties, the article/information will be considered out of
date and HS will replace the “dated” article within [*] ([*]) days.

If news/topical links are not updated or removed as provided herein, AOL will
provide HS notice and HS will have [*] ([*]) days to perform the refreshes.
Should those updates not be made, HS will be considered in breach of contract
without regard to any additional cure period set forth in the Agreement (i.e.,
this [*] day cure period replaces the [*] days cure period set forth in Section
7.2).

For the avoidance of doubt, inclusion of any Content in this Exhibit does not
represent any obligation of or guarantee by AOL that such Content will be
promoted by AOL in any particular manner.

     Personal Finance

     HS will provide the following tools and functionality:



•   Home Affordability Calculator. With respect to the Home Affordability
Calculator, when an AOL user clicks through to the Customized Site from the
‘Home Affordability’ calculator, results shall be transparent, with no pop-ups
or secondary screens displayed before the user sees the results.   •   Mortgage
Payment Calculator. With respect to the Mortgage Payment Calculator, when an AOL
user clicks through to the Customized Site from the ‘Mortgage Payment’
calculator, results shall be transparent, with no pop-ups or secondary screens
displayed before the user sees the results. The advertising shall be stripped
from the results as agreed to between the parties, and as illustrated in
Exhibit I.

Other Categories



--------------------------------------------------------------------------------

[*]   CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

CONFIDENTIAL

C-9-8



--------------------------------------------------------------------------------



 



EXECUTION COPY

HS will provide AOL access to all other tools, functionality, and Content then
available on any Generally Available Site (e.g., appliances, commercial
services, etc.) for use through the AOL Network.

Keyword Search Terms

Subject to the provisions of Exhibit D, HS shall have the right to use the
following Keyword Search Terms:

Homestore
Homestore.com
Realtor.com
Homebuilder.com
Remodel.com
Springstreet.com
Springstreet
Homefair.com
Seniorhousing.net
Corporatehousing.net
Move.com
Homeplans.com
Homestyles.com
Rent.net
Rentnet
Welcome Wagon
The School Report

CONFIDENTIAL

C-9-9



--------------------------------------------------------------------------------



 



EXECUTION COPY

EXHIBIT D

STANDARD LEGAL TERMS AND CONDITIONS

I. AOL NETWORK

Content. HS represents and warrants to the best of its knowledge and covenants
to use all commercially reasonable efforts to ensure that all Content contained
within the Customized Site and Customized Programming and all Licensed Content,
at the time such Content or Licensed Content is made available by HS, (i)
conforms to the Terms of Service for the applicable AOL Property, the terms of
this Agreement and any other standard, written policy of AOL and any applicable
AOL Property (including without limitation AOL’s kids policies to the extent
applicable), (ii) does not infringe on or violate any copyright, trademark, U.S.
patent, rights of publicity or privacy, moral rights or any other third party
right, including without limitation, any music performance or other music
related rights, and (iii) does not contain any Content which violates any
applicable law or regulation ((i), (ii) and (iii) collectively, the “Rules”).

Subject to the provisions of Section 1.7 of the Agreement, in the event that AOL
notifies HS in writing that any such Content, as reasonably determined by AOL,
does not comply or adhere to the Rules, then (a) HS shall use commercially
reasonable efforts to remove such Content or block access by AOL Users to such
Content; (b) in the event that HS cannot remove such Content or block access by
AOL Users to such Content in question, then HS shall provide AOL prompt written
notice of such fact; (c) AOL may, at its option, either (i) restrict access from
the AOL Network to the Content in question using technology available to AOL or
(ii) in the event access cannot be restricted, direct HS to remove any such
Content; and (d) HS will cooperate with AOL’s reasonable requests to the extent
AOL elects to implement any such access restrictions.

License. During the Term and subject to the terms and conditions of this
Agreement, HS hereby grants AOL a limited, worldwide, nonexclusive license (a)
to use, market, license, store, distribute, reproduce, display, adapt,
communicate, perform, transmit, and promote the Customized Programming and the
Licensed Content (or any portion thereof) through the AOL Network in the
ordinary course of the operation of the AOL Network, (b) to use, link to,
market, and promote the Customized Sites as contemplated in this Agreement and,
to the extent necessary or appropriate for the delivery of the Customized Sites
to AOL Users as contemplated in this Agreement, store, distribute, reproduce,
display, communicate, perform, and transmit the Customized Sites (or any portion
thereof) in the ordinary course of operation of the AOL Network; and (c) to use,
market, license, store, distribute, reproduce, display, adapt, communicate,
perform, transmit, and promote the Customized Programming and Licensed Content
(or any portion thereof) to promote the products and services of AOL and its
Affiliates in online or offline media. In the event that AOL desires to
translate the

CONFIDENTIAL

D-1



--------------------------------------------------------------------------------



 



EXECUTION COPY

Licensed Content or Customized Programming (or any portion thereof) from English
to a another language (e.g., Spanish), HS will negotiate in good faith to permit
AOL to translate such Licensed Content or Customized Programming; provided,
however that any such translation will be subject to HS’ approval. Upon
expiration or earlier termination of the Agreement, AOL shall take no action
with respect to the Licensed Content that would infringe the intellectual
property rights of HS in the Licensed Content and AOL shall delete the Licensed
Content in accordance with AOL’s standard practices in similar circumstances.

AOL Network Distribution. HS shall not authorize or knowingly permit any third
party to distribute any Content of HS through the AOL Network absent AOL’s prior
written approval. The distribution, placements and/or promotions described in
this Agreement or otherwise provided to HS by AOL shall be used by HS solely for
its own benefit, will promote solely the Licensed Content within the Customized
Site or Customized Programming expressly described on Exhibit A or as permitted
in the Agreement and will not be resold, traded, exchanged, bartered, brokered
or otherwise offered or transferred to any third party or contain any branding
other than HS’ branding. Further, the Content of all such distribution,
placements and promotions shall be subject to AOL’s relevant written policies
that are provided in writing to HS regarding objectionable content (e.g.,
illegal, illicit or unfit for minors) and promotion (provided that such policies
shall not apply to the extent such policies would materially adversely affect
HS’ rights under the Agreement).

Kids and Teens Policies. At all times, HS shall comply with the applicable AOL
Property’s then-standard policies regarding “child designated content.” As used
herein, “child designated content” means Content that is designed for: (i) Kids
(children 12 and under), (ii) Young Teens (children ages 13-15), (iii) Mature
Teens (children ages 16-17), and (iv) any combination of Kids, Young Teens, and
Mature Teens. HS shall ensure that all child designated content (including all
advertising in child designated content areas) distributed on or through the
Customized Programming complies with any relevant written AOL policy (Kids,
Young Teens, Mature Teens) that is made available to HS, including any
obligations that such child designated content be marked or tagged so that it
may operate properly in connection with viewing restriction functionality
provided to AOL Users. HS shall ensure that all child designated content
(including all advertising in child designated content areas) distributed on or
through the Customized Site complies with any relevant written AOL policy (Kids,
Young Teens, Mature Teens) as of the Effective Date, including any obligations
that such child designated content be marked or tagged so that it may operate
properly in connection with viewing restriction functionality provided to AOL
Users, and to the extent AOL makes material changes to such policies during the
Term, HS shall make commercially reasonable efforts to comply with any such
revised policies made available to it. Without limiting the generality of the
foregoing or any other provision of this Agreement, HS shall notify AOL in
writing whenever it intends to distribute child designated content for these age
groups on or through the Customized Programming or the Customized Sites to
ensure proper age restriction categorization.

Contests. HS shall ensure that any contest, sweepstakes or similar promotion
conducted or promoted through the Customized Programming (a “Contest”) complies
with all

CONFIDENTIAL

D-2



--------------------------------------------------------------------------------



 



EXECUTION COPY

applicable laws and regulations. HS shall use commercially reasonable efforts to
ensure that any Contest promoted through the Customized Site complies with all
applicable laws and regulations.

Disclaimers. HS agrees to include within the Customized Site and Customized
Programming a disclaimer (the specific form and substance to be mutually agreed
upon by the Parties) indicating that all Licensed Content (including any
products and services) is provided by HS and its licensors, and not AOL, and any
transactions are between HS and AOL Users using or purchasing such Content and
AOL is not responsible for any loss, expense or damage arising out of the
Licensed Content or services provided through the Customized Site or Customized
Programming (e.g., “In no event shall AOL nor any of its agents, employees,
representatives or Affiliates be in any respect legally liable to you or any
third party in connection with any information or services contained herein and
AOL makes no warranty or guaranty as to the accuracy, completeness, correctness,
timeliness, or usefulness of any of the information contained herein”). HS shall
not in any manner state or imply that AOL recommends or endorses HS or its
Content.

Expert/Specialist Content. If any of the Licensed Content professes to provide
expert, professional or other specialty advice or Content (such as, without
limitation, medical or psychological, religious, financial, etc.), HS shall use
commercially reasonable efforts to ensure that all such Licensed Content is
prepared or reviewed by licensed, insured and qualified
practitioners/professionals in such field with expertise on the particular topic
and such Licensed Content complies with applicable standards of the applicable
profession and all applicable laws and regulations. Upon request by AOL from
time to time, HS shall provide AOL with evidence reasonably satisfactory to AOL
of compliance with the foregoing sentence.

Insurance. At all times during the Term, HS shall maintain an insurance policy
or policies reasonably satisfactory to AOL and adequate in amount to insure HS
against all liability associated with the Licensed Content. HS shall include AOL
as an additional insured party on such policy or policies. If requested by AOL
in writing, HS shall provide AOL with a copy of such policy or policies within
thirty (30) days after such request, failing which, in addition to all other
available remedies, AOL shall be entitled to delay the launch of the Licensed
Content on the AOL Network (and reduce AOL’s promotional and Impressions
obligations proportionately). HS shall promptly notify AOL of any material
change in such policy or policies.

Rewards Programs. HS shall not offer, provide, implement or otherwise make
available on the Customized Site or Customized Programming any promotional
programs or plans that are intended to provide customers with rewards or
benefits in exchange for, or on account of, their past or continued loyalty to,
or patronage or purchase of, the products or services of HS or any third party
(e.g., a promotional program similar to a “frequent flier” program), unless such
promotional program or plan is provided exclusively through AOL’s “AOL Rewards”
program, accessible on the AOL Service at Keyword: “AOL Rewards.”

Navigation. In cases where an AOL User performs a search for HS through any
search or

CONFIDENTIAL

D-3



--------------------------------------------------------------------------------



 



EXECUTION COPY

navigational tool or mechanism that is accessible or available through the AOL
Network (e.g., promotions, Keyword Search Terms, navigation bars or any other
promotions or navigational tools), AOL shall have the right to direct such AOL
User to the Customized Site, or any other Generally Available Site determined by
AOL in its reasonable discretion. HS shall ensure that navigation back to the
AOL Network from the Customized Site (and from any other Generally Available
Site linked to from the AOL Network), whether through a particular pointer or
link, the “back” button on an Internet browser, the closing of an active window,
or any other return mechanism, shall not be interrupted by HS through the use of
any intermediate screen or other device not specifically requested by the user,
including without limitation through the use of any html pop-up window or any
other similar device.

Client Alterations. HS shall not knowingly include on the Customized Site or
Customized Programming any downloadable software or other mechanism that allows
users to alter the navigation, user interface, look and feel, or any other
element of any AOL or AOL Affiliate client software or software that is bundled
therewith (including, without limitation, the Internet browsers).

AOL Look and Feel. HS acknowledges and agrees that AOL shall own all right,
title and interest in and to the AOL Look and Feel. In addition, AOL shall
retain editorial control over the portions of the AOL pages and forms which
frame the Customized Site or Customized Programming, if any, (the “AOL Frames”)
subject to the provisions of this Agreement. Subject to the requirements of
Section 5 of this Agreement, AOL may, at its discretion, incorporate
navigational icons, links and pointers or other Content into such AOL Frames, if
any.

HS Look and Feel. AOL acknowledges and agrees that HS shall own all right, title
and interest in and to the HS Look and Feel.

Operations. AOL shall be entitled to require reasonable changes to the
Customized Site and Customized Programming that are generally required of AOL’s
Content providers to the extent such site will, in AOL’s good faith judgment,
adversely affect the technical operations of the AOL Network. AOL shall provide
notice to HS of any specific sites or events on such sites that adversely affect
the technical operations of the AOL Network.

Auctions. HS shall not conduct any merchandising (other than auctions of real
property) through the Customized Site or Customized Programming through auctions
or any method other than a direct sales format without AOL’s prior written
consent.

Message Boards; Chat Rooms and Comparable Vehicles. Any Content submitted by HS
or its agents within message boards, chat rooms or any comparable vehicles on
the Customized Site and Customized Programming will be subject to the license
grant relating to submissions to “public areas” set forth in the AOL Terms of
Service. HS acknowledges that it has no rights or interest in AOL User
submissions to message boards, chat rooms or any other vehicles through which
AOL Users may make submissions within the AOL Network. HS will refrain from
editing, deleting or altering, without AOL’s prior approval, any

CONFIDENTIAL

D-4



--------------------------------------------------------------------------------



 



EXECUTION COPY

opinion expressed or submission made by an AOL User within Customized
Programming except in cases where HS has a good faith belief that the Content in
question violates an applicable law, regulation, third party right or the
applicable AOL Property’s Terms of Service.

Duty to Inform. HS and AOL shall promptly inform the other Party of any
information related to the Customized Site, Customized Programming or the
Licensed Content which it believes will reasonably lead to a claim, demand or
liability of or against AOL and/or its Affiliates or HS and/or its Affiliates by
any third party.

Response to Questions/Comments; Customer Service. HS shall respond promptly and
professionally to questions, comments, complaints and other reasonable requests
regarding the Customized Site, Customized Programming or the Licensed Content by
AOL Users or on request by AOL, and shall cooperate and assist AOL in promptly
answering the same. HS shall have sole responsibility for customer service
(including, without limitation, order processing, billing, shipping, etc.)
regarding the Customized Site, Customized Programming or the Licensed Content
and AOL shall have no responsibility with respect thereto. HS shall not have any
responsibilities under this paragraph with respect to Content included in
Shop@AOL other than the Customized Programming and Licensed Content. HS and AOL
shall each comply with all applicable requirements of any federal, state or
local consumer protection or disclosure law.

Production Work. In the event that HS requests any AOL production assistance, HS
shall work with AOL to develop detailed production plans for the requested
production assistance (the “Production Plan”). Following receipt of the final
Production Plan, AOL shall notify HS of (i) AOL’s availability to perform the
requested production work, (ii) the proposed fee or fee structure for the
requested production work and (iii) the estimated development schedule for such
work. To the extent the Parties reach agreement regarding implementation of
agreed-upon Production Plan, such agreement shall be reflected in a separate
work order signed by the Parties. All fees to be paid to AOL for any such
production work shall be paid pursuant to the terms of the applicable work
order. To the extent HS elects to retain a third party provider to perform any
such production work, work produced by such third party provider must generally
conform to AOL’s production standards available at Keyword “Styleguide.” The
specific production resources which AOL allocates to any production work to be
performed on behalf of HS shall be as determined by AOL in its sole discretion.
With respect to any routine production, maintenance or related services which
AOL reasonably determines are necessary for AOL to perform in order to support
the proper functioning and integration of the Promotions, Customized Programming
and the Customized Site (“Routine Services”), HS will pay the then-standard fees
charged by AOL for such Routine Services.

Production Tools. AOL shall provide to HS those of it’s proprietary publishing
tools (each a “Publishing Tool”) necessary for HS to comply with the
requirements of the Programming Plan in order to develop and implement the
Licensed Content during the Term. HS shall determine, in its reasonable
discretion and consistent with the Programming Plan, which Publishing

CONFIDENTIAL

D-5



--------------------------------------------------------------------------------



 



EXECUTION COPY

Tool(s) to utilize and shall be granted a nonexclusive license during the Term
to use any such Publishing Tool(s), which license shall be subject to: (i) HS’
compliance with all rules and regulations relating to use of the Publishing
Tools, as published from time to time by AOL, (ii) AOL’s right to withdraw or
modify such license at any time, and (iii) HS’ express recognition that AOL
provides all Publishing Tools on an “as is” basis, without warranties of any
kind.

Training and Support. AOL shall make available to HS standard AOL training and
support programs necessary to produce any AOL areas hereunder. HS can select its
training and support program from the options then offered by AOL. HS shall be
responsible to pay the fees associated with its chosen training and support
package. In addition, HS will pay travel and lodging costs associated with its
participation in any AOL training programs (including AOL’s reasonable travel
and lodging costs when training is conducted at HS’ offices).

Keywords. Any Keyword Search Terms to be directed to the Customized Site shall
be (i) subject to availability for use by HS and (ii) limited to the combination
of the Keyword™ search modifier combined with a trademark of HS and any Keyword
Search Terms granted to HS during the Term of the Agreement. AOL reserves the
right to revoke HS’ use of any Keyword Search Terms which do not incorporate
trademarks of HS upon [*] days written notice (or a shorter time period if
continued use by HS of any such Keyword Search Term may expose AOL to
liability). HS acknowledges that its utilization of a Keyword Search Term will
not create in it, nor will it represent it has, any right, title or interest in
or to such Keyword Search Term, other than the right, title and interest HS
holds in HS’ registered trademark independent of the Keyword Search Term.
Without limiting the generality of the foregoing, HS will not: (a) attempt to
register or otherwise obtain trademark or copyright protection in the Keyword
Search Term; or (b) use the Keyword Search Term, except for the purposes
expressly required or permitted under this Agreement. This Section shall survive
the completion, expiration, termination or cancellation of this Agreement.

Accounts. To the extent AOL has granted HS any accounts on the AOL Service, HS
will be responsible for the actions taken under or through its accounts, which
actions are subject to AOL’s applicable Terms of Service and for any surcharges,
including, without limitation, all premium charges, transaction charges, and any
applicable communication surcharges incurred by any account issued to HS, but HS
will not be liable for charges incurred by any account relating to AOL’s
standard monthly usage fees and standard hourly charges, which charges AOL will
bear. Upon the termination of this Agreement, all accounts, related screen names
and any associated usage credits or similar rights, will automatically
terminate. AOL will have no liability for loss of any data or content related to
the proper termination of any such account.

II. TRADEMARKS

Trademark License. In designing and implementing any marketing, advertising, or
other promotional materials (expressly excluding Press Releases) related to this
Agreement and/or referencing the other Party



--------------------------------------------------------------------------------

[*]   CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

CONFIDENTIAL

D-6



--------------------------------------------------------------------------------



 



EXECUTION COPY

and/or its trade names, trademarks and service marks (the “Promotional
Materials”) and subject to the other provisions contained herein: HS shall be
entitled to use the following trade names, trademarks and service marks of AOL:
the “America Online®” brand service, “AOL™” service/software and AOL’s triangle
logo, and the applicable trade names, trademarks and service marks of AOL and
its Affiliates relating to the AOL Properties in connection therewith; HS shall
comply with the AOL styleguide available at keyword: “Styleguide”; and AOL and
its Affiliates shall be entitled to use the trade names, trademarks and service
marks of HS and its Affiliates relating to the Customized Sites and Customized
Programming (collectively, together with the AOL marks listed above, the
“Marks”); provided that each Party: (i) does not create a unitary composite mark
involving a Mark of the other Party without the prior written approval of such
other Party, (ii) displays symbols and notices clearly and sufficiently
indicating the trademark status and ownership of the other Party’s Marks in
accordance with applicable trademark law and practice, and (iii) complies with
all written guidelines provided to it by the other Party related to use of the
other Party’s Marks. This Section other than the grant of licenses herein, shall
survive the completion, expiration, termination or cancellation of this
Agreement.

Rights. Each Party acknowledges the ownership right of the other Party in the
Marks of the other Party and agrees that all use of the other Party’s Marks will
inure to the benefit, and be on behalf, of the other Party. Each Party
acknowledges that its utilization of the other Party’s Marks will not create in
it, nor will it represent it has, any right, title or interest in or to such
Marks other than the licenses expressly granted herein. Each Party agrees not to
do anything contesting or impairing the trademark rights of the other Party.

Quality Standards. Each Party agrees that the nature and quality of its products
and services supplied in connection with the other Party’s Marks shall conform
to quality standards communicated in writing by the other Party for use of its
trademarks. Each Party agrees to supply the other Party, upon request, with a
reasonable number of samples of any Materials publicly disseminated by such
Party which utilize the other Party’s Marks. Each Party shall comply with all
applicable laws, regulations and customs and obtain any required government
approvals pertaining to use of the other Party’s Marks.

Promotional Materials. Each Party will submit to the other Party, for its prior
written approval, which shall not be unreasonably withheld or delayed, any
Promotional Materials (excluding Press Releases) related to the Customized Sites
and/or referencing the other Party and/or its trade names, trademarks, and
service marks; provided, however, that either Party’s use of screen shots of the
Customized Site for promotional purposes will not require the approval of the
other Party; and provided further, however, that, following the initial public
announcement of the business relationship between the Parties in accordance with
the approval and other requirements contained herein, either Party’s subsequent
factual reference to the existence of a business relationship between the
Parties in Promotional Materials will not require the approval of the other
Party. Each Party will solicit and reasonably consider the views of the other
Party in designing and implementing such Promotional Materials. Once approved,
the Promotional Materials may be used by a Party and its affiliates for the
purpose of promoting the Customized Site and the Content contained therein and
reused for such purpose until such

CONFIDENTIAL

D-7



--------------------------------------------------------------------------------



 



EXECUTION COPY

approval is withdrawn with reasonable prior notice. In the event such approval
is withdrawn, existing inventories of Promotional Materials may be depleted.

Infringement Proceedings. Each Party agrees to promptly notify the other Party
of any unauthorized use of the other Party’s Marks of which it has actual
knowledge. Each Party shall have the sole right and discretion to bring
proceedings alleging infringement of its Marks or unfair competition related
thereto; provided, however, that each Party agrees to provide the other Party,
at such other Party’s expense, with its reasonable cooperation and assistance
with respect to any such infringement proceedings.

III. REPRESENTATIONS AND WARRANTIES

Each Party represents and warrants to the other Party that: (i) such Party has
the full corporate right, power and authority to enter into this Agreement, to
grant the licenses granted hereunder and to perform the acts required of it
hereunder; (ii) the execution of this Agreement by such Party, and the
performance by such Party of its obligations and duties hereunder, do not and
will not violate any agreement to which such Party is a party or by which it is
otherwise bound; (iii) when executed and delivered by such Party, this Agreement
will constitute the legal, valid and binding obligation of such Party,
enforceable against such Party in accordance with its terms; (iv) to its best
knowledge, such Party’s Promotional Materials will neither infringe on any
copyright, U.S. patent or any other third party right nor violate any applicable
law or regulation; and (v) such Party acknowledges that the other Party makes no
representations, warranties or agreements related to the subject matter hereof
which are not expressly provided for in this Agreement.

IV. CONFIDENTIALITY

Each Party acknowledges that Confidential Information may be disclosed to the
other Party during the course of this Agreement. Each Party agrees that it will
take reasonable steps, at least substantially equivalent to the steps it takes
to protect its own proprietary information, during the term of this Agreement,
and for a period of three years following expiration or termination of this
Agreement, to prevent the disclosure of Confidential Information of the other
Party, other than to its employees, or to its other agents who must have access
to such Confidential Information for such Party to perform its obligations
hereunder, who will each agree to comply with this section. Notwithstanding the
foregoing, either Party may issue a press release or other disclosure containing
Confidential Information without the consent of the other Party, to the extent
such disclosure is required by law, rule, regulation or government or court
order or as reasonably advised by legal counsel. In such event, the disclosing
Party will provide at least five (5) business days prior written notice of such
proposed disclosure to the other Party. Further, in the event such disclosure is
required of either Party under the laws, rules or regulations of the Securities
and Exchange Commission or any other applicable governing body, such Party will
(i) redact mutually agreed-upon portions of this Agreement to the fullest extent
permitted under applicable laws, rules and regulations and (ii) submit a request
to such governing body that such portions and other provisions of this Agreement
receive confidential treatment under the laws, rules and regulations of the
Securities

CONFIDENTIAL

D-8



--------------------------------------------------------------------------------



 



EXECUTION COPY

and Exchange Commission or otherwise be held in the strictest confidence to the
fullest extent permitted under the laws, rules or regulations of any other
applicable governing body. Notwithstanding the foregoing, AOL shall be permitted
to disclose this Agreement and any Confidential Information to its Affiliates.

V. RELATIONSHIP WITH AOL USERS

Solicitation of Subscribers. (a) Except as otherwise provided in the main body
of the Agreement, during the Term of this Agreement and for a two year period
thereafter, HS will not use the AOL Network (including, without limitation, the
e-mail network contained therein) to solicit AOL Users on behalf of another
Interactive Service. More generally, HS will not send unsolicited, commercial
e-mail (i.e., “spam”) or other online communications through or into AOL’s
products or services, absent a Prior Business Relationship. For purposes of this
Agreement, a “Prior Business Relationship” will mean that the AOL User to whom
commercial e-mail or other online communication is being sent has voluntarily
either (i) engaged in a transaction with HS or (ii) provided information to HS
through a contest, registration, or other communication, which included clear
notice to the AOL User that the information provided could result in commercial
e-mail or other online communications being sent to that AOL User by HS, its
Affiliates or their respective agents. Any commercial e-mail or other online
communications to AOL Users which are otherwise permitted hereunder will
(x) include a prominent and easy means to “opt-out” of receiving any future
commercial communications from HS and (y) shall also be subject to AOL’s
then-standard restrictions on distribution of bulk e-mail (e.g., related to the
time and manner in which such e-mail can be distributed through or into the AOL
product or service in question).

(b) HS and AOL shall ensure that their respective collection, use and disclosure
of information obtained from AOL Users under this Agreement (“Member
Information”) complies with (i) all applicable laws and regulations and (ii)
AOL’s standard privacy policies, available on the AOL Service at the keyword
term “Privacy” (or, in the case of the Customized Site, HS’ standard privacy
policies so long as such policies are published on the site and provide adequate
notice, disclosure and choice to users regarding HS’ collection, use and
disclosure of user information). HS will not disclose Member Information
collected hereunder to any third party in a manner that identifies AOL Users as
end users of an AOL product or service or use Member Information collected under
this Agreement to market another Interactive Service.

Email Newsletters. Any email newsletters sent to AOL Users by HS or its agents
shall (i) be subject to AOL’s then current policies on use of the email
functionality, including but not limited to AOL’s then current policy on
unsolicited bulk email, (ii) be sent only to AOL Users requesting to receive
such newsletters, (iii) not contain Content which violates AOL’s Terms of
Service, and (iv) not contain any Advertisements, marketing or promotion for any
other third-party Interactive Service.

AOL User Communications. To the extent HS is otherwise permitted to send
communications to AOL Users (in accordance with the other requirements contained
herein) in any such communications to AOL Users on or

CONFIDENTIAL

D-9



--------------------------------------------------------------------------------



 



EXECUTION COPY

off the Customized Sites (including, without limitation, e-mail solicitations),
HS will not encourage AOL Users to take any action inconsistent with the scope
and purpose of this Agreement, including without limitation, the following
actions: (i) using an interactive site other than the Customized Site for the
purchase of Products, (ii) using Content other than the Licensed Content; (iii)
bookmarking of interactive sites; or (iv) changing the default home page on the
AOL browser. Additionally, with respect to such AOL User communications, in the
event that HS encourages an AOL User to purchase Products through such
communications, HS shall ensure that (a) the AOL Network is promoted as the
primary means through which the AOL User can access the Customized Site and (b)
any link to the Customized Site will link to a page which indicates to the AOL
User that such user is in a site which is affiliated with the AOL Network.

VI. TREATMENT OF CLAIMS

Liability. UNDER NO CIRCUMSTANCES SHALL EITHER PARTY BE LIABLE TO THE OTHER
PARTY FOR INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL OR EXEMPLARY DAMAGES
(EVEN IF THAT PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES),
ARISING FROM BREACH OF THIS AGREEMENT, THE USE OF OR INABILITY TO USE THE
LICENSED CONTENT, THE CUSTOMIZED SITE, THE CUSTOMIZED PROGRAMMING, THE GENERALLY
AVAILABLE SITES OR THE AOL NETWORK OR ANY OTHER PROVISION OF THIS AGREEMENT,
SUCH AS, BUT NOT LIMITED TO, LOSS OF REVENUE OR ANTICIPATED PROFITS OR LOST
BUSINESS (COLLECTIVELY, “DISCLAIMED DAMAGES”); PROVIDED THAT EACH PARTY SHALL
REMAIN LIABLE TO THE OTHER PARTY TO THE EXTENT ANY DISCLAIMED DAMAGES ARE
CLAIMED BY A THIRD PARTY AND ARE SUBJECT TO INDEMNIFICATION BELOW. EXCEPT AS
PROVIDED BELOW IN THE “INDEMNITY” SECTION, NEITHER PARTY SHALL BE LIABLE TO THE
OTHER PARTY FOR MORE THAN TEN MILLION DOLLARS ($10,000,000); PROVIDED THAT EACH
PARTY SHALL REMAIN LIABLE FOR THE AGGREGATE AMOUNT OF ANY PAYMENT OBLIGATIONS
OWED TO THE OTHER PARTY UNDER THE PROVISIONS OF THIS AGREEMENT, SUBJECT TO ANY
DEFENSES TO PAYMENT.

No Additional Warranties. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT,
NEITHER PARTY MAKES, AND EACH PARTY HEREBY SPECIFICALLY DISCLAIMS, ANY
REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, REGARDING THE LICENSED
CONTENT, CUSTOMIZED SITE, THE CUSTOMIZED PROGRAMMING, THE GENERALLY AVAILABLE
SITES, THE AOL NETWORK, THE AOL TOOLS, OR THE PUBLISHING TOOLS, INCLUDING ANY
IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE AND
IMPLIED WARRANTIES ARISING FROM COURSE OF DEALING OR COURSE OF PERFORMANCE.
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EACH PARTY SPECIFICALLY
DISCLAIMS ANY WARRANTY REGARDING THE PROFITABILITY OF AOL NETWORK OR THE
CUSTOMIZED SITE.

CONFIDENTIAL

D-10



--------------------------------------------------------------------------------



 



EXECUTION COPY

Indemnity. Each Party will defend, indemnify, save and hold harmless the other
Party and the officers, directors, agents, Affiliates, distributors, franchisees
and employees of the other Party from any and all third party claims, demands,
liabilities, costs or expenses, including reasonable attorneys’ fees
(“Liabilities”), resulting from the indemnifying Party’s material breach or
alleged breach of any obligation, representation, or warranty of this Agreement.
In addition, HS will defend, indemnify, save and hold harmless AOL and AOL’s
officers, directors, agents, Affiliates, distributors, franchisees and employees
from any and all Liabilities arising out of or in any way related to the
Licensed Content, including any allegation of or actual infringement of any
third party’s intellectual property rights by Content on the Customized
Programming or the Customized Sites, except to the extent any such Liabilities
are caused by AOL’s acts or omissions. AOL will defend, indemnify, save and hold
harmless HS and HS’ officers, directors, agents, Affiliates, distributors,
franchisees and employees from any and all Liabilities arising out of or related
to HS’ use of the AOL Tools in accordance with this Agreement, except to the
extent the use of the AOL Tools is governed by a separate agreement mutually
entered into by the Parties.

If a Party entitled to indemnification hereunder (the “Indemnified Party”)
becomes aware of any matter it believes is indemnifiable hereunder involving any
claim, action, suit, investigation, arbitration or other proceeding against the
Indemnified Party by any third party (each an “Action”), the Indemnified Party
shall give the other Party (the “Indemnifying Party”) prompt written notice of
such Action. Such notice shall (i) provide the basis on which indemnification is
being asserted and (ii) be accompanied by copies of all relevant pleadings,
demands, and other papers related to the Action and in the possession of the
Indemnified Party. The Indemnifying Party shall have a period of ten (10) days
after delivery of such notice to respond. If the Indemnifying Party elects to
defend the Action or does not respond within the requisite ten (10) day period,
the Indemnifying Party shall be obligated to defend the Action, at its own
expense, and by counsel reasonably satisfactory to the Indemnified Party. The
Indemnified Party shall cooperate, at the expense of the Indemnifying Party,
with the Indemnifying Party and its counsel in the defense and the Indemnified
Party shall have the right to participate fully, at its own expense, in the
defense of such Action. If the Indemnifying Party responds within the required
ten (10) day period and elects not to defend such Action, the Indemnified Party
shall be free, without prejudice to any of the Indemnified Party’s rights
hereunder, to compromise or defend (and control the defense of) such Action. In
such case, the Indemnifying Party shall cooperate, at its own expense, with the
Indemnified Party and its counsel in the defense against such Action and the
Indemnifying Party shall have the right to participate fully, at its own
expense, in the defense of such Action. Any compromise or settlement of an
Action shall require the prior written consent of both Parties hereunder, such
consent not to be unreasonably withheld or delayed.

Acknowledgment. AOL AND HS EACH ACKNOWLEDGES THAT THE PROVISIONS OF THIS
AGREEMENT WERE NEGOTIATED TO REFLECT AN INFORMED, VOLUNTARY ALLOCATION BETWEEN
THEM OF ALL RISKS (BOTH KNOWN AND UNKNOWN) ASSOCIATED WITH THE TRANSACTIONS
CONTEMPLATED HEREUNDER. THE LIMITATIONS AND DISCLAIMERS RELATED TO WARRANTIES
AND LIABILITY CONTAINED IN THIS AGREEMENT ARE

CONFIDENTIAL

D-11



--------------------------------------------------------------------------------



 



EXECUTION COPY

INTENDED TO LIMIT THE CIRCUMSTANCES AND EXTENT OF LIABILITY. THE PROVISIONS OF
THIS SECTION VI SHALL BE ENFORCEABLE INDEPENDENT OF AND SEVERABLE FROM ANY OTHER
ENFORCEABLE OR UNENFORCEABLE PROVISION OF THIS AGREEMENT.

VII. ARBITRATION

(a) Management Committee. The Parties will act in good faith and use
commercially reasonable efforts to promptly resolve any claim, dispute,
controversy or disagreement (each a “Dispute”) between the Parties or any of
their respective subsidiaries, affiliates, successors and assigns arising under,
in connection with or related to this Agreement or any document executed
pursuant to this Agreement or any of the transactions contemplated hereby or any
document executed pursuant to this Agreement or any of the transactions
contemplated hereby. If the Parties cannot promptly resolve the Dispute, the
Dispute will be submitted in writing to the Management Committee for resolution.
For ten (10) days following submission of the Dispute to the Management
Committee, the Management Committee will have the exclusive right to resolve
such Dispute; provided that the Management Committee will have the final and
exclusive right to resolve Disputes arising from any provision of the Agreement
which expressly or implicitly provides for the Parties to reach mutual agreement
as to certain terms. If the Management Committee is unable to amicably resolve
the Dispute during the ten-day period, then the Management Committee will
consider in good faith for a period of thirty (30) days the possibility of
retaining a third party mediator to facilitate resolution of the Dispute. In the
event the Management Committee elects not to retain a mediator within such
thirty (30) day period, the dispute will be subject to the resolution mechanisms
described below. “Management Committee” will mean a committee made up of a
senior executive from each of the Parties for the purpose of resolving Disputes
under this Section VII and generally overseeing the relationship between the
Parties contemplated by this Agreement. Neither Party will seek, nor will be
entitled to seek, binding outside resolution of the Dispute unless and until the
Parties have been unable amicably to resolve the Dispute as set forth in this
Section VII(a) and then, only in compliance with the procedures set forth in the
remainder of this Section VII.

(b) Arbitration. Except for Disputes relating to issues of proprietary rights,
including but not limited to intellectual property and confidentiality, any
Dispute not resolved by amicable resolution as set forth in Section VII(a) will
be governed exclusively and finally by arbitration. Such arbitration will be
conducted by JAMS, or if not possible, another comparable ADR/arbitration
company, in Washington, D.C. and will be initiated and conducted in accordance
with the Commercial Arbitration Rules (“Commercial Rules”) of JAMS, including
any supplementary procedures applicable to large complex commercial disputes
(“Complex Procedures”), as such rules will be in effect on the date of delivery
of a demand for arbitration (“Demand”), except to the extent that such rules are
inconsistent with the provisions set forth herein. Notwithstanding the
foregoing, the Parties may agree in good faith in writing that the Complex
Procedures will not apply in order to promote the efficient arbitration of
Disputes where the nature of the Dispute, including without limitation the
amount in controversy, does not justify the application of such procedures.

(c) Selection of Arbitrators. The arbitration panel will consist of three
arbitrators. Each

CONFIDENTIAL

D-12



--------------------------------------------------------------------------------



 



EXECUTION COPY

Party will name an arbitrator to be selected from the JAMS-approved list of
arbitrators within ten (10) days after the delivery of the Demand. The
arbitrators should be neutral participants, with no prior relationship of any
kind with either Party that may create a conflict of interest. Each Party will
select one arbitrator, and the third arbitrator should be selected by the first
two arbitrators. If the two arbitrators are unable to select a third arbitrator
within ten (10) days, a third neutral arbitrator will be appointed by JAMS from
its panel of commercial arbitrators for large and complex cases. Similarly, if
either party objects to the selection of any arbitrator because of an
identifiable conflict of interest and the Parties are unable to resolve the
dispute within ten (10) days, then a replacement arbitrator will be appointed by
JAMS from its panel of commercial arbitrators for large and complex cases. If a
vacancy in the arbitration panel occurs after the hearings have commenced, the
remaining arbitrator or arbitrators may not continue with the hearing and
determination of the controversy, unless the Parties agree otherwise. If the
Parties so desire, the Parties may agree to proceed with arbitration with one
arbitrator upon mutual agreement.

(d) Governing Law. The Federal Arbitration Act, 9 U.S.C. Secs. 1-16, and not
state law, will govern the arbitrability of all Disputes. The arbitrators will
allow such discovery as is appropriate to the purposes of arbitration in
accomplishing a fair, speedy and cost-effective resolution of the Disputes. The
arbitrators will reference the Federal Rules of Civil Procedure then in effect
in setting the scope and timing of discovery. The Federal Rules of Evidence will
apply in toto. The arbitrators may enter a default decision against any Party
who fails to participate in the arbitration proceedings.

(e) Arbitration Awards. The arbitrators will have the authority to award
compensatory damages only. Any award by the arbitrators will be accompanied by a
written opinion setting forth the findings of fact and conclusions of law relied
upon in reaching the decision. Judgment upon the award may be entered by any
court of competent jurisdiction. The Parties agree that the existence, conduct
and content of any arbitration will be kept confidential and no Party will
disclose to any person any information about such arbitration, except as may be
required by law or by any governmental authority or for financial reporting
purposes in each Party’s financial statements.

(f) Fees. Each Party will pay the fees of its own attorneys, expenses of
witnesses and all other expenses and costs in connection with the presentation
of such Party’s case (collectively, “Attorneys’ Fees”). The remaining costs of
the arbitration, including without limitation, fees of the arbitrators, costs of
records or transcripts and administrative fees (collectively, “Arbitration
Costs”) will be borne equally by the Parties. Notwithstanding the foregoing, the
arbitrators may modify the allocation of Arbitration Costs and award Attorneys’
Fees in those cases where fairness dictates a different allocation of
Arbitration Costs between the Parties or an award of Attorneys’ Fees to the
prevailing Party as determined to be appropriate by the arbitrators.

(g) Non Arbitratable Disputes. Any Dispute that is not subject to final
resolution by the Management Committee or to arbitration under this Section VII
(collectively, “Non-Arbitration Claims”) will be brought in a court of competent
jurisdiction in the Commonwealth of Virginia. Each Party irrevocably consents to
the exclusive jurisdiction of the courts of the Commonwealth of Virginia and the
federal courts situated in the Commonwealth of Virginia, over any and all
Non-Arbitration Claims and any and all actions to enforce such claims or to
recover damages or other relief in connection with such claims.

CONFIDENTIAL

D-13



--------------------------------------------------------------------------------



 



EXECUTION COPY

VIII. MISCELLANEOUS

Auditing Rights. HS shall maintain complete, clear and accurate records of all
expenses, revenues, fees, transactions and related documentation (including
agreements) in connection with the performance of this Agreement (“Records”).
All such Records shall be maintained for a minimum of five (5) years following
termination of this Agreement. For the sole purpose of ensuring compliance with
this Agreement, AOL shall have the right, at its expense, to direct an
independent certified public accounting firm subject to strict confidentiality
restrictions to conduct a reasonable and necessary copying and inspection of
portions of the Records that are directly related to amounts payable to HS or
AOL pursuant to this Agreement. Any such audit may be conducted after twenty
(20) business days prior written notice, subject to the following: Such audits
shall not be made more frequently than once every twelve months. The costs of
any audit shall be the responsibility of AOL, provided, however, that if the
results of an audit show an error of ten percent (10%) or more, then HS shall
bear the costs of the audit. In such event, AOL may request one additional audit
during the same twelve (12) month period within which the first audit was
conducted.

Excuse. Neither Party shall be liable for, or be considered in breach of or
default under this Agreement on account of, any delay or failure to perform as
required by this Agreement as a result of any causes or conditions which are
beyond such Party’s reasonable control and which such Party is unable to
overcome by the exercise of reasonable diligence. Without limiting the
generality of the foregoing, AOL’s Promotion commitments hereunder are subject
to the prior timely receipt from HS of Licensed Content for such Promotion which
complies with all applicable terms of this Agreement and any standard written
policies of AOL.

Independent Contractors. The Parties to this Agreement are independent
contractors. Neither Party is an agent, representative or partner of the other
Party. Neither Party shall have any right, power or authority to enter into any
agreement for or on behalf of, or incur any obligation or liability of, or to
otherwise bind, the other Party. This Agreement shall not be interpreted or
construed to create an association, agency, joint venture or partnership between
the Parties or to impose any liability attributable to such a relationship upon
either Party.

Notice. Any notice, approval, request, authorization, direction or other
communication under this Agreement will be given in writing and will be deemed
to have been delivered and given for all purposes (a) on the delivery date if
delivered by confirmed facsimile or, in the case of AOL, by electronic mail on
the AOL Network (to screenname “[*]”; (ii) on the delivery date if delivered
personally to the Party to whom the same is directed; or (iii) one business day
after deposit with a commercial overnight carrier, with written verification of
receipt; or (iv) on the date of receipt if sent by registered or certified mail.
In the case of AOL, such notice will be provided to both the Vice President,
Interactive Marketing Business Development (fax no. [*]) and the Deputy General
Counsel (fax no. [*]), each at the address of AOL set forth in the first
paragraph of this Agreement. In the case of HS, except as otherwise specified
herein, such notice will be provided to the Vice President General Counsel and
the Senior Vice President Business Development and the notice address



--------------------------------------------------------------------------------

[*]   CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

CONFIDENTIAL

D-14



--------------------------------------------------------------------------------



 



EXECUTION COPY

shall be the address for HS set forth in the first paragraph of this Agreement.
Notwithstanding the foregoing, no notice related to the breach or termination of
this Agreement will be deemed to have been delivered and given if delivered by
electronic mail.

No Waiver. The failure of either Party to insist upon or enforce strict
performance by the other Party of any provision of this Agreement or to exercise
any right under this Agreement shall not be construed as a waiver or
relinquishment to any extent of such Party’s right to assert or rely upon any
such provision or right in that or any other instance; rather, the same shall be
and remain in full force and effect.

Return of Information. Upon the expiration or termination of this Agreement,
each Party shall, upon the written request of the other Party, return or destroy
(at the option of the Party receiving the request) all Confidential Information,
documents, manuals and other materials specified by the other Party.

Survival. Sections IV, V, VI, VII and VIII of this Exhibit D, shall survive the
completion, expiration, termination or cancellation of this Agreement. In
addition, all payment terms of this Agreement shall survive with regard to any
accrued payments due and owing before completion, expiration, termination or
cancellation of this Agreement, and any provision that expressly states that it
shall survive or which, by its nature, must survive the completion, expiration,
termination or cancellation of this Agreement, shall survive the completion,
expiration, termination or cancellation of this Agreement.

Entire Agreement. This Agreement sets forth the entire agreement and supersedes
any and all prior agreements of the Parties with respect to the transactions set
forth herein. Neither Party shall be bound by, and each Party specifically
objects to, any term, condition or other provision which is different from or in
addition to the provisions of this Agreement (whether or not it would materially
alter this Agreement) and which is proffered by the other Party in any
correspondence or other document, unless the Party to be bound thereby
specifically agrees to such provision in writing.

Amendment. No change, amendment or modification of any provision of this
Agreement shall be valid unless set forth in a written instrument signed by the
Party subject to enforcement of such amendment.

Further Assurances. Each Party shall take such action (including, but not
limited to, the execution, acknowledgment and delivery of documents) as may
reasonably be requested by the other Party for the implementation or continuing
performance of this Agreement.

Assignment. Neither Party shall assign this Agreement or any right, interest or
benefit under this Agreement without the prior written consent of the other
Party. Except as provided below, assumption of this Agreement by any successor
of a Party (including, without limitation, by way of merger, consolidation or
sale of all or substantially all of HS’ stock or assets) shall be subject to the
other Party’s prior written approval. Notwithstanding the foregoing, HS shall
have the right to assign this agreement to an entity controlling, controlled

CONFIDENTIAL

D-15



--------------------------------------------------------------------------------



 



EXECUTION COPY

by, or under common control with HS as part of an internal corporate
reorganization without the prior written approval of AOL. Subject to the
foregoing, this Agreement shall be fully binding upon, inure to the benefit of
and be enforceable by the Parties hereto and their respective successors and
assigns.

Subcontractors. Each Party shall be responsible for ensuring that all of its
consultants and subcontractors comply with this Agreement and such Party shall
be liable for any breaches of this Agreement caused by any of its consultants or
subcontractors.

Construction; Severability. In the event that any provision of this Agreement
conflicts with the law under which this Agreement is to be construed or if any
such provision is held invalid by a court with jurisdiction over the Parties to
this Agreement, (i) such provision shall be deemed to be restated to reflect as
nearly as possible the original intentions of the Parties in accordance with
applicable law, and (ii) the remaining terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect.

Remedies. Except where otherwise specified, the rights and remedies granted to a
Party under this Agreement are cumulative and in addition to, and not in lieu
of, any other rights or remedies which the Party may possess at law or in
equity.

Applicable Law. This Agreement shall be interpreted, construed and enforced in
all respects in accordance with the laws of the Commonwealth of Virginia except
for its conflicts of laws principles.

Export Controls. Both Parties shall adhere to all applicable laws, regulations
and rules relating to the export of technical data and shall not export or
re-export any technical data, any products received from the other Party or the
direct product of such technical data to any proscribed country listed in such
applicable laws, regulations and rules unless properly authorized.

Headings. The captions and headings used in this Agreement are inserted for
convenience only and shall not affect the meaning or interpretation of this
Agreement.

Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same document. Signatures sent by facsimile shall be deemed original
signatures.

CONFIDENTIAL

D-16



--------------------------------------------------------------------------------



 



EXECUTION COPY

(i) EXHIBIT E

TECHNICAL OPERATING STANDARDS



1.   Customized Site Infrastructure. HS will be responsible for all
communications, hosting and connectivity costs and expenses associated with the
Customized Site. HS will provide all hardware, software, telecommunications
lines and other infrastructure necessary to meet traffic demands on the
Customized Site from the AOL Network. HS will design and implement the
infrastructure and network between the AOL Network and Customized Site such that
(i) no single component failure will have a materially adverse impact on AOL
Users seeking to reach the Customized Site from the AOL Network and
(ii) sufficient bandwidth is maintained to handle sustained load and regular
spikes in traffic. In the event that HS elects to create a custom version of the
Customized Site in order to comply with the terms of this Agreement, HS will
bear responsibility for all aspects of the implementation, management and cost
of such customized site.   2.   Optimization; Speed. HS will use commercially
reasonable efforts to ensure that: (a) the functionality and features within the
Customized Site are optimized for the client software then in use by AOL
Members; and (b) the Customized Site is designed and populated in a manner that
minimizes delays when AOL Users attempt to access such site. At a minimum, HS
will ensure that the Customized Site’s data transfers initiate within fewer than
[*] ([*]) seconds on average, excluding HS feeds to AOL DCI. Prior to commercial
launch of any material promotions described herein, HS will permit AOL to
conduct performance, load and browser compatibility testing of the Customized
Site (in person or through remote communications), with such commercial launch
not to commence until such time as AOL is reasonably satisfied with the results
of any such testing.   3.   Technical Problems. HS agrees to use commercially
reasonable efforts to address material technical problems (over which HS
exercises control) affecting use by AOL Users of the Customized Site (a “HS
Technical Problem”) promptly following notice thereof. In the event of a HS
Technical Problem (including, without limitation, infrastructure deficiencies
producing user delays), AOL will have the right to regulate the promotions it
provides to HS hereunder until such time as HS corrects the HS Technical Problem
at issue.   4.   Monitoring. HS will ensure that the performance and
availability of the Customized Site is monitored on a continuous basis. HS will
provide AOL with contact information (including e-mail, phone, pager and fax
information, as applicable, for both during and after business hours) for HS’s
principal business and technical representatives, for use in cases when issues
or problems arise with respect to the Customized Site.   5.  
Telecommunications. Where applicable, HS will utilize encryption methodology to
secure data communications between the Parties’ data centers.   6.   Security.
On non-email transfers HS will utilize Internet standard encryption technologies
(e.g., Secure Socket Layer — SSL) to provide a secure environment for conducting
transactions and/or transferring private AOL User information (e.g. credit card
numbers, banking/financial information, and user address information) to and
from the Customized Site. AOL may periodically conduct reviews of the Customized
site (hosting infrastructure) in conjunction with, and facilitated by, HS in
order to evaluate any potential security risks of such site. HS will use
commercially reasonable efforts to promptly remedy any security risks or
breaches of security as may be identified.   7.   Technical Performance.



  i.   HS will design the Customized Site to support the AOL-client embedded
versions of the Microsoft Internet Explorer 5.XX, 6.XX and higher (Windows and
Macintosh)and the Netscape Browser 6.XX and 7.XX and make commercially
reasonable efforts to support all other AOL browsers listed at:
“http://webmaster.info.aol.com.”



--------------------------------------------------------------------------------

[*]   CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

CONFIDENTIAL

E-1



--------------------------------------------------------------------------------



 



EXECUTION COPY



  ii.   To the extent HS creates customized pages on the Customized Site for AOL
Members, HS shall develop and employ a methodology to detect AOL MembersError!
Hyperlink reference not valid..     iii.   HS will periodically review the
technical information made available by AOL at http://webmaster.info.aol.com.  
  iv.   HS will design its site to support HTTP 1.0, 1.1 or later protocol as
defined in RFC 1945 and to adhere to AOL’s parameters for refreshing or
preventing the caching of information in AOL’s proxy system as outlined in the
document provided at the following URL: http://webmaster.info.aol.com. HS is
responsible for the manipulation of these parameters in web-based objects so as
to allow them to be cached or not cached as outlined in RFC 1945.     v.   Prior
to releasing major or material new functionality through the Customized Site
(“New Functionality”), HS will use commercially reasonable efforts to (i) test
the New Functionality to confirm its compatibility with AOL Service client
software and (ii) provide AOL with notice of the New Functionality so that AOL
can perform tests of the New Functionality to confirm its compatibility with the
AOL Service client software. Should any new material, new functionality or
features through the Customized Site be released without notification to AOL,
AOL will not be responsible for any adverse user experience until such time that
compatibility tests can be performed and the new material, functionality or
features qualified for the AOL Service.



8.   AOL Internet Services HS Support. AOL will provide HS with access to the
standard online resources, standards and guidelines documentation, technical
phone support, monitoring and after-hours assistance that AOL makes generally
available to similarly situated web-based partners. AOL support will not, in any
case, be involved with content creation on behalf of HS or support for any
technologies, databases, software or other applications which are not supported
by AOL or are related to any HS area other than the Customized Site. Support to
be provided by AOL is contingent on HS providing to AOL demo account information
(where applicable), and will make reasonable efforts to provide a detailed
description of the relevant areas of the Customized Site’s software, hardware
and network architecture and access to a replicated Quality Assurance
environment of the Customized Site for purposes of such performance and load
testing as AOL elects to conduct.   9.   Industry Standards. In addition to the
foregoing standards, and if and to the extent site standards are not established
in this Exhibit with respect to any other aspect or portion of the Customized
Site (or the Products or other Content contained therein), HS shall provide such
aspect or portion at a level of accuracy, quality, completeness, and timeliness
which meets or exceeds prevailing standards in the applicable industry.   10.  
AOL Style Guidelines. HS will be in compliance with the AOL Style Guidelines as
available through the following link: http://styleguide.aol.com.   11.   ICP
Programming. The terms and condition of this Exhibit applicable to the
Customized Sites shall apply equally to any Licensed Content that is
(a) programmed in HTML, or (b) web-based.

CONFIDENTIAL

E-2



--------------------------------------------------------------------------------



 



EXECUTION COPY

EXHIBIT F

OFFLINE PROMOTION

9.1.4 In (a) all HS television advertisements lasting 30 seconds or longer that
include any reference to the HS Properties (a “Reference”) and (b) all HS print
advertisements that are greater than one-half (1/2) of the page size of the
publication in which they appear and that include a Reference, HS shall
prominently promote the Customized Sites’ availability through America Online®
and include prominent specific references or mentions (verbally where possible)
of the Customized Sites’ availability through America Online® except where the
written, generally applicable policies of the publisher prohibits the mention of
the HS Properties’ availability through America Online or where creative
execution does not permit such promotion; provided however, that in
advertisements that for policy or creative reasons do not include AOL’s
“keywords” in an advertisement, HS will provide AOL with mutually agreed
alternative cross promotion. In all other HS television, radio and print
advertisements which include a Reference, HS will use commercially reasonable
good faith efforts to prominently promote the Customized Sites’ availability
through America Online® and include prominent specific references or mentions
(verbally where possible) of the Customized Sites’ availability through America
Online® except where not possible due to space and programming constraints, or
where the creative execution does not permit such promotion. Listing of the
“URL(s)” for the Generally Available Sites in any of HS’ advertisements will be
accompanied by the AOL “keyword” for the Customized Site. The foregoing
notwithstanding, in the case of advertisements acquired or arranged on a
cooperative basis with any third party and over which HS therefore does not have
editorial control, and which include a Reference, HS shall use commercially
reasonable good faith efforts to prominently promote the Customized Sites’
availability through America Online® and include prominent specific references
or mentions (verbally where possible) of the Customized Sites’ availability
through America Online®.Creative treatment of the AOL logo or keyword shall be
subject to AOL’s prior approval.

9.1.5

CONFIDENTIAL

F-1



--------------------------------------------------------------------------------



 



EXECUTION COPY



(i)   EXHIBIT G   (ii)   REAL ESTATE CHANNEL SCREEN SHOTS

AOL Service — Real Estate Channel Main

(WEBSITE) [v00819v0081900.gif]

AOL1* AOL2

CONFIDENTIAL

G-2



--------------------------------------------------------------------------------



 



EXECUTION COPY

     AOL Service – Real Estate Channel Homes

(WEBSITE) [v00819v0081901.gif]

AOL3* AOL4 AOL5 AOL6

CONFIDENTIAL

G-3



--------------------------------------------------------------------------------



 



EXECUTION COPY

AOL Service – Real Estate Channel Apartments

(WEBSITE) [v00819v0081902.gif]

AOL7* AOL8 AOL9

CONFIDENTIAL

G-4



--------------------------------------------------------------------------------



 



EXECUTION COPY

AOL Service – Real Estate Channel Neighborhoods

(WEBSITE) [v00819v0081903.gif]

AOL10* AOL11 AOL12 AOL13

CONFIDENTIAL

G-5



--------------------------------------------------------------------------------



 



EXECUTION COPY

AOL Service – Real Estate Channel Moving

(WEBSITE) [v00819v0081904.gif]

AOL14* AOL15 AOL16

CONFIDENTIAL

G-6



--------------------------------------------------------------------------------



 



AOL Service — Personal Finance Channel Mortgages

(WEBSITE) [v00819v0081905.gif]

AOL17

CONFIDENTIAL

G-7



--------------------------------------------------------------------------------



 



EXECUTION COPY

AOL CityGuide – Shop & Find Real Estate

(WEBSITE) [v00819v0081906.gif]

CG1

CONFIDENTIAL

G-8



--------------------------------------------------------------------------------



 



EXECUTION COPY

Netscape.com – Home & Real Estate Channel Main

(WEBSITE) [v00819v0081907.gif]

NS1*

CONFIDENTIAL

G-9



--------------------------------------------------------------------------------



 



EXECUTION COPY

Netscape.com – Home & Real Estate Channel – Real Estate Main

(WEBSITE) [v00819v0081908.gif]

NS2*

NS3

NS4

NS5

NS6

CONFIDENTIAL

G-10



--------------------------------------------------------------------------------



 



EXECUTION COPY

Netscape.com – Home & Real Estate Channel — Homes

(WEBSITE) [v00819v0081909.gif]

NS7* NS8 NS11 NS10 NS9

CONFIDENTIAL

G-11



--------------------------------------------------------------------------------



 



EXECUTION COPY

Netscape.com – Home & Real Estate Channel — Apartments

(WEBSITE) [v00819v0081910.gif]

NS12* NS13 NS14

CONFIDENTIAL

G-12



--------------------------------------------------------------------------------



 



EXECUTION COPY

Netscape.com – Home & Real EstateChannel — Neighborhoods

(WEBSITE) [v00819v0081911.gif]

NS15* NS16* NS17

CONFIDENTIAL

G-13



--------------------------------------------------------------------------------



 



EXECUTION COPY

Netscape.com – Home & Real Estate Channel — Moving & Storage

(WEBSITE) [v00819v0081912.gif]

NS18* NS19* NS20 NS21

CONFIDENTIAL

G-14



--------------------------------------------------------------------------------



 



EXECUTION COPY

Netscape.com – Home & Real Estate Channel — Home Finance

(WEBSITE) [v00819v0081913.gif]

NS22* NS23 NS24

CONFIDENTIAL

G-15



--------------------------------------------------------------------------------



 



EXECUTION COPY

CompuServe Service – Home & Real Estate Channel Main

(WEBSITE) [v00819v0081914.gif]

CS1*

CONFIDENTIAL

G-16



--------------------------------------------------------------------------------



 



EXECUTION COPY

CompuServe Service – Home & Real Estate Channel – Real Estate Main

(WEBSITE) [v00819v0081915.gif]

CS2* CS3 CS4 CS5 CS6

CONFIDENTIAL

G-17



--------------------------------------------------------------------------------



 



EXECUTION COPY

CompuServe Service – Home & Real Estate Channel – Homes

(WEBSITE) [v00819v0081916.gif]

CS7* CS8 CS11 CS10 CS9

CONFIDENTIAL

G-18



--------------------------------------------------------------------------------



 



EXECUTION COPY

CompuServe Service – Home & Real Estate – Apartments & Rentals

(WEBSITE) [v00819v0081917.gif]

CS12* CS13 CS14

CONFIDENTIAL

G-19



--------------------------------------------------------------------------------



 



EXECUTION COPY

CompuServe Service – Home & Real Estate Channel – Neighborhoods

(WEBSITE) [v00819v0081918.gif]

CS15* CS16* CS17

CONFIDENTIAL

G-20



--------------------------------------------------------------------------------



 



EXECUTION COPY

CompuServe Service – Home & Real Estate Channel – Moving & Storage

(WEBSITE) [v00819v0081919.gif]

CS18* CS19* CS20 CS21

CONFIDENTIAL

G-21



--------------------------------------------------------------------------------



 



EXECUTION COPY

CompuServe Service – Home & Real Estate Channel – Home Finance

(WEBSITE) [v00819v0081920.gif]

CS22* CS23 CS24

CONFIDENTIAL

G-22



--------------------------------------------------------------------------------



 



EXECUTION COPY

EXHIBIT H

AOL EXCLUSIVE RELATIONSHIPS

*** Subject to revision by AOL in accordance with the provisions of the
Agreement***

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



--------------------------------------------------------------------------------

[*]   CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXECUTION COPY

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



--------------------------------------------------------------------------------

[*]   CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXECUTION COPY

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



--------------------------------------------------------------------------------

[*]   CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXECUTION COPY

 



--------------------------------------------------------------------------------



 



EXECUTION COPY

EXHIBIT I



(iii)   CUSTOMIZED MORTGAGE CALCULATOR MOCK UP

CONFIDENTIAL

27



--------------------------------------------------------------------------------



 



EXECUTION COPY

(WEBSITE) [v00819v0081921.gif]

CONFIDENTIAL

28



--------------------------------------------------------------------------------



 



EXECUTION COPY

EXHIBIT J



(iv)   DISPLAY ADVERTISING MOCK UP

(WEBSITE) [v00819v0081922.gif]

Banner Ad Unit Skyscraper Ad Unit Rectangle Ad Unit

CONFIDENTIAL

29



--------------------------------------------------------------------------------



 



EXECUTION COPY

(WEBSITE) [v00819v0081923.gif]

Featured Home Advertisement Skyscraper Display Ad Banner Display Ad

CONFIDENTIAL

30